UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05452) Exact name of registrant as specified in charter:	Putnam Premier Income Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2016 Date of reporting period:	August 1, 2015 — July 31, 2016 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Premier Income Trust Annual report 7 | 31 | 16 Message from the Trustees 1 About the fund 2 Interview with your fund’s portfolio manager 4 Performance snapshot 4 Your fund’s performance 12 Terms and definitions 14 Other information for shareholders 15 Important notice regarding Putnam’s privacy policy 16 Summary of dividend reinvestment plans 17 Trustee approval of management contract 19 Financial statements 24 Federal tax information 94 Shareholder meeting results 95 About the Trustees 96 Officers 98 Consider these risks before investing: International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Lower-rated bonds may offer higher yields in return for more risk. Bond investments are subject to interest-rate risk (the risk of bond prices falling if interest rates rise) and credit risk (the risk of an issuer defaulting on interest or principal payments). Interest-rate risk is greater for longer-term bonds, and credit risk is greater for below-investment-grade bonds. Unlike bonds, funds that invest in bonds have fees and expenses. Bond prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions of the risk of default, changes in government intervention, and factors related to a specific issuer or industry. These factors may also lead to periods of high volatility and reduced liquidity in the bond markets. Funds that invest in government securities are not guaranteed. Mortgage-backed securities are subject to prepayment risk and the risk that they may increase in value less when interest rates decline and decline in value more when interest rates rise. You can lose money by investing in the fund. The fund’s shares trade on a stock exchange at market prices, which may be lower than the fund’s net asset value. Message from the Trustees Dear Fellow Shareholder: Through the first half of 2016, markets around the world have shown great resilience in the face of multiple challenges. Now, as we enter the fall, many additional factors raise new concerns. Against a backdrop of sluggish growth and following a colorful political campaign, the United States will be electing a new president in a few short weeks. Overseas, challenges are widespread, from sluggish growth in Europe, Japan, and many emerging markets to global fallout from the United Kingdoms decision to leave the European Union. As non-U.S. central banks consider new actions to boost economic growth, here at home the Federal Reserve seeks stronger economic data before it raises interest rates. The uncertainty caused by these unfolding events could well spur renewed bouts of market volatility. But we believe that opportunities can emerge despite the markets ups and downs. At Putnam, our portfolio managers actively pursue these opportunities. Backed by a network of global analysts, they draw on their long experience and expertise in navigating changing conditions. We share Putnams deep conviction that an active approach based on fundamental research can play a valuable role in your portfolio. In the following pages, you will find an overview of your funds performance for the reporting period ended July 31, 2016, as well as an outlook for the coming months. Now may be a good time for you to consult with your financial advisor, who can help you in determining if your portfolio remains aligned with your long-term goals, time horizon, and tolerance for risk. As always, thank you for investing with Putnam. Interview with your fund’s portfolio manager Bill, what was the bond market environment like for the 12months ended July31, 2016? From the beginning of the reporting period through mid-February, an environment of increasing risk aversion bolstered the performance of government bonds and other higher-quality securities, while riskier assets, such as high-yield bonds, experienced substantial volatility. Oil prices also declined from the beginning of the period until mid-February, falling to levels not seen since 2004. This factor, along with increasing worries about a collapse in commodity prices generally, as well as mounting fears of an economic slowdown in China, weighed on credit markets. Credit spreads, or the yield advantage bonds with credit risk offer over comparable-maturity U.S. Treasuries, rose significantly, as risk-off sentiment permeated the markets. Market turbulence reached a peak on February11, after which incremental improvements across a broad range of global issues helped credit-sensitive bonds stage a broad-based rally. Oil prices rose well above the low point reached in January, China’s central bank eased concerns by implementing additional stimulus measures, and improving U.S. Data are historical. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and net asset value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart are at NAV. See pages 5 and 12–13 for additional performance information, including fund returns at market price. Index and Lipper results should be compared with fund performance at NAV. 4 Premier Income Trust economic data helped allay fears that global economic developments would stall the U.S. expansion. After raising the federal funds rate in December, the Federal Reserve backed away from its earlier statements, saying that it would take a gradual approach toward raising interest rates, based on a variety of U.S. and global economic factors. As risk appetite resurfaced, investors reemerged, seeking to capitalize on an expanded set of attractive investment opportunities. The market rebound accelerated considerably in March and April, as demand for risk assets continued to improve and credit spreads tightened. The upturn carried on through May into mid-June, bolstered by a six-month high for oil prices and rising stock prices. The rally in credit-sensitive bonds was temporarily disrupted in late June, as the referendum vote by the United Kingdom to exit the European Union surprised investors and reverberated throughout global markets. However, as investors reassessed Brexit in the days immediately following the vote, concluding that its impact outside of Britain would likely be limited, credit-sensitive securities moved higher once again. The fund lagged its benchmark by a significant margin during the period. What factors hampered relative performance? With respect to relative performance, I think it’s important to point out that the fund’s benchmark comprises U.S. Treasury and government-agency securities. These areas of the market generally benefited from investor risk aversion, particularly during the first half of the reporting period. In addition, securitized mortgage-backed bonds, an out-of-benchmark area of the market that had served the fund well over the long term, did not work as well during the 12-month reporting period. Looking at individual strategies, our interest-rate and yield-curve positioning in the United States was the primary detractor from performance. We continued our efforts to de-emphasize interest-rate risk by keeping the portfolio’s duration — a key measure of interest-rate sensitivity — shorter than that of the benchmark. We also positioned the This comparison shows your fund’s performance in the context of broad market indexes for the 12months ended 7/31/16. See pages 4 and 12–13 for additional fund performance information. Index descriptions can be found on page 14. Premier Income Trust 5 portfolio to benefit from a potentially steeper U.S. Treasury yield curve. This strategy was particularly detrimental during the first half of the period, when risk-off sentiment fueled demand for the perceived safety of Treasuries, driving their prices higher and yields lower. Our positioning was also hurt by the fact that the yield curve generally flattened during the period. Within our mortgage-credit strategies, substantial exposure to mezzanine commercial mortgage-backed securities [CMBS] worked against the fund’s results. Credit spreads rose considerably during the third quarter of 2015, pushed higher by risk-off sentiment and fears of liquidity constraints within the market. This spread widening hampered all bonds with credit risk, including CMBS. CMBS were then negatively affected by the flight from risk that spread through the marketplace in January and early February. A challenging supply-and-demand backdrop also weighed on CMBS, as increased regulations led many broker/dealers to continue reducing their inventory of these securities. The asset class rebounded during the balance of the period as investor risk appetite improved, but not enough to completely offset earlier weakness. Non-agency residential mortgage-backed securities were also hampered by the risk aversion that gripped the market during the period’s first half. However, this sector Credit qualities are shown as a percentage of the fund’s net assets as of 7/31/16. A bond rated BBB or higher (A-3 or higher, for short-term debt) is considered investment grade. This chart reflects the highest security rating provided by one or more of Standard & Poor’s, Moody’s, and Fitch. To-be-announced (TBA) mortgage commitments, if any, are included based on their issuer ratings. Ratings may vary over time. Cash, derivative instruments, and net other assets are shown in the not-rated category. Payables and receivables for TBA mortgage commitments are included in the not-rated category and may result in negative weights. The fund itself has not been rated by an independent rating agency. 6 Premier Income Trust rebounded strongly from mid-February through period-end, and served as a minor partial offset to our CMBS holdings. How did your currency strategies affect performance? On balance, active currency strategies detracted for the period. A short position in the Swedish krona added value when that currency weakened during the summer months. Long exposure to the New Zealand dollar also proved beneficial. Unfortunately, these contributions were negated by long positions in the weakening Mexican peso and Canadian dollar, tactical positioning in the euro, and underweight exposure to the strengthening Japanese yen and Norwegian krone. Turning to the positive side, which holdings and strategies aided the fund’s results? Holdings of emerging-market [EM] debt contributed the most, led by our investments in Venezuela. Bonds from this country rebounded strongly as oil prices rose and investor risk appetite strengthened during the period’s second half. Our positions in Argentina also performed well, bolstered by the election of a new president who This table shows the fund’s top holdings across three key sectors and the percentage of the fund’s net assets that each represented as of 7/31/16. Short-term holdings, TBA commitments, and derivatives, if any, are excluded. Holdings may vary over time. Premier Income Trust 7 has emphasized market-friendly reforms, which helped facilitate an agreement between Argentina and its holdout creditors. Additionally, Argentina’s issuance of $16.5 billion in bonds in April — the country’s first bond issuance since 2001 — attracted intense investor interest. Elsewhere, securities in Russia, Ukraine, and Brazil also contributed. In addition, our international interest-rate and yield-curve strategies generated positive results and partially offset the negative impact of our U.S. positioning. Our holdings in Greece were of particular note, as they continued to benefit from the country’s August2015 agreement for a new bailout program, and the reelection of Prime Minister Alexis Tsipras in September 2015. An allocation to high-yield bonds provided a further modest boost to performance. After sharply underperforming during the first half of the period, high yield rallied strongly in the second half, buoyed by rising oil prices, resurgent demand for riskier asset classes, and signs of stabilization in the global economy. How did you use derivatives during the period? We used bond futures and interest-rate swaps to take tactical positions at various points along the yield curve, and to hedge the risk associated with the fund’s yield-curve positioning. In addition, we employed interest-rate swaps to gain exposure to rates in various countries. We also utilized options This chart shows how the fund’s sector weightings have changed over the past six months. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the use of different classifications of securities for presentation purposes, and rounding. Allocations may not total 100% because the table includes the notional value of certain derivatives (the economic value for purposes of calculating periodic payment obligations), in addition to the market value of securities. Holdings and allocations may vary over time. 8 Premier Income Trust to hedge the fund’s interest-rate risk, to isolate the prepayment risk associated with our holdings of various mortgage-backed securities, and to help manage overall downside risk. Additionally, we used total return swaps as a hedging tool, and to help manage the portfolio’s sector exposure, as well as its inflation risk. We employed credit default swaps to hedge the fund’s credit and market risks, and to gain exposure to specific sectors and securities. Lastly, we utilized currency forward contracts to hedge the foreign exchange risk associated with non-U.S. bonds and to efficiently gain exposure to foreign currencies. What is your outlook for the coming months, and how do you plan to position the fund? We’ve seen dramatic shifts in investor sentiment during the past 12months, stemming from factors such as the outlook for China’s economy, the strength of the U.S. dollar, and the United Kingdom’s decision to leave the European Union. Through all of this, the U.S. economy continued to demonstrate underlying strength. Although the domestic economy appears to have lost some momentum recently, we continue to believe that gross domestic product may expand by roughly 2% in 2016. As a result, we think it’s possible that the Fed could implement another rate hike before the end of the year. However, this is far from certain and will depend on a variety of factors, both here at home and abroad. We expect the policy response to Brexit will materially impact the U.K. economy. Consequently, we shifted to an underweight in the British pound sterling shortly after the referendum vote. While we believe Brexit is likely to have some effect on the European Union, we currently think its influence on the rest of the world, including the United States, will be limited. ABOUT DERIVATIVES Derivatives are an increasingly common type of investment instrument, the performance of which is derived from an underlying security, index, currency, or other area of the capital markets. Derivatives employed by the fund’s managers generally serve one of two main purposes: to implement a strategy that may be difficult or more expensive to invest in through traditional securities, or to hedge unwanted risk associated with a particular position. For example, the fund’s managers might use currency forward contracts to capitalize on an anticipated change in exchange rates between two currencies. This approach would require a significantly smaller outlay of capital than purchasing traditional bonds denominated in the underlying currencies. In another example, the managers may identify a bond that they believe is undervalued relative to its risk of default, but may seek to reduce the interest-rate risk of that bond by using interest-rate swaps, a derivative through which two parties “swap” payments based on the movement of certain rates. Like any other investment, derivatives may not appreciate in value and may lose money. Derivatives may amplify traditional investment risks through the creation of leverage and may be less liquid than traditional securities. And because derivatives typically represent contractual agreements between two financial institutions, derivatives entail “counterparty risk,” which is the risk that the other party is unable or unwilling to pay. Putnam monitors the counterparty risks we assume. For example, Putnam often enters into collateral agreements that require the counterparties to post collateral on a regular basis to cover their obligations to the fund. Counterparty risk for exchange-traded futures and centrally cleared swaps is mitigated by the daily exchange of margin and other safeguards against default through their respective clearinghouses. Premier Income Trust 9 We think economic growth in Europe and Japan is likely to remain weak for the foreseeable future. Although central banks in these regions have implemented substantial monetary stimulus, we think policymakers have yet to take meaningful steps to address serious structural issues. In our view, Japan appears to be running out of options for its monetary policy. The yen has appreciated significantly this year despite negative interest rates and other policy measures undertaken by the Bank of Japan. And a stronger yen is a major hindrance to an economy that is highly dependent on exports. Fiscal policy remains an option but whether it will be effective at bolstering confidence in the Japanese economy and capital markets is highly uncertain. Against this backdrop, we plan to continue seeking investment opportunities offering what we consider to be attractive liquidity premiums while de-emphasizing interest-rate risk. As of period-end, we believed the most compelling opportunities existed among various mortgage-backed securities, both commercial and residential, as well as EM debt and high-yield bonds. Thanks for your time and for bringing us up to date, Bill. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Statements in the Q&A concerning the fund’s performance or portfolio composition relative to those of the fund’s Lipper peer group may reference information produced by Lipper Inc. or through a third party. Portfolio Manager D. William Kohli is Co-Head of Fixed Income at Putnam. He has an M.B.A. from the Haas School of Business at the University of California, Berkeley, and a B.A. from the University of California, San Diego. Bill joined Putnam in 1994 and has been in the investment industry since 1988. In addition to Bill, your fund’s portfolio managers are Michael J. Atkin; Michael V. Salm; and Paul D. Scanlon, CFA. 10 Premier Income Trust HOW CLOSED-END FUNDS DIFFER FROM OPEN-END FUNDS Closed-end funds and open-end funds share many common characteristics but also have some key differences that you should understand as you consider your portfolio strategies. More assets at work Open-end funds are subject to ongoing sales and redemptions that can generate transaction costs for long-term shareholders. Closed-end funds, however, are typically fixed pools of capital that do not need to hold cash in connection with sales and redemptions, allowing the funds to keep more assets activelyinvested. Traded like stocks Closed-end fund shares are traded on stock exchanges and, as a result, their prices fluctuate because of the influence of several factors. They have a market price Like an open-end fund, a closed-end fund has a per-share net asset value (NAV). However, closed-end funds also have a “market price” for their shares — which is how much you pay when you buy shares of the fund, and how much you receive when you sell them. When looking at a closed-end fund’s performance, you will usually see that the NAV and the market price differ. The market price can be influenced by several factors that cause it to vary from the NAV, including fund distributions, changes in supply and demand for the fund’s shares, changing market conditions, and investor perceptions of the fund or its investment manager. A fund’s performance at market price typically differs from its results at NAV. Premier Income Trust 11 Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended July 31, 2016, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return, net asset value, and market price will fluctuate, and you may have a gain or a loss when you sell your shares. Fund performance Total return for periods ended 7/31/16 NAV Market price Annual average Life of fund (since 2/29/88) 6.59% 6.42% 10 years 58.36 72.29 Annual average 4.70 5.59 5 years 14.06 5.79 Annual average 2.67 1.13 3 years 4.20 7.60 Annual average 1.38 2.47 1 year –2.16 –1.31 Performance assumes reinvestment of distributions and does not account for taxes. Performance includes the deduction of management fees and administrative expenses. Comparative index returns For periods ended 7/31/16 Lipper General Bond Bloomberg Barclays Funds (closed-end) Government Bond Index category average* Annual average Life of fund (since 2/29/88) 6.25% 7.35% 10 years 57.46 108.14 Annual average 4.64 7.12 5 years 16.62 41.43 Annual average 3.12 6.84 3 years 11.24 19.03 Annual average 3.62 5.82 1 year 5.61 4.04 Index and Lipper results should be compared with fund performance at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 7/31/16, there were 36, 28, 22, 18, and 3 funds, respectively, in this Lipper category. 12 Premier Income Trust Fund price and distribution information For the 12-month period ended 7/31/16 Distributions Number 12 Income $0.312 Capital gains — Total Share value NAV Market price 7/31/15 $5.72 $5.10 7/31/16 5.28 4.72 Current rate (end of period) NAV Market price Current dividend rate* 5.91% 6.61% The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. * Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by NAV or market price at end of period. Fund performance as of most recent calendar quarter Total return for periods ended 6/30/16 NAV Market price Annual average Life of fund (since 2/29/88) 6.53% 6.40% 10 years 56.98 71.76 Annual average 4.61 5.56 5 years 12.53 –1.78 Annual average 2.39 –0.36 3 years 3.08 5.09 Annual average 1.02 1.67 1 year –4.18 –1.76 See the discussion following the fund performance table on page 12 for information about the calculation of fund performance. Premier Income Trust 13 Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the value of all your fund’s assets, minus any liabilities, divided by the number of outstanding shares. Market price is the current trading price of one share of the fund. Market prices are set by transactions between buyers and sellers on exchanges such as the New York Stock Exchange. Fixed-income terms Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Mortgage-backed security (MBS) , also known as a mortgage “pass-through,” is a type of asset-backed security that is secured by a mortgage or collection of mortgages. The following are types of MBSs: • Agency “pass-through” has its principal and interest backed by a U.S. government agency, such as the Federal National Mortgage Association (Fannie Mae), Government National Mortgage Association (Ginnie Mae), and Federal Home Loan Mortgage Corporation (Freddie Mac). • Collateralized mortgage obligation (CMO) represents claims to specific cash flows from pools of home mortgages. The streams of principal and interest payments on the mortgages are distributed to the different classes of CMO interests in “tranches.” Each tranche may have different principal balances, coupon rates, prepayment risks, and maturity dates. A CMO is highly sensitive to changes in interest rates and any resulting change in the rate at which homeowners sell their properties, refinance, or otherwise prepay loans. CMOs are subject to prepayment, market, and liquidity risks. • Interest-only (IO) security is a type of CMO in which the underlying asset is the interest portion of mortgage, Treasury, or bond payments. • Non-agency residential mortgage-backed security (RMBS) is an MBS not backed by Fannie Mae, Ginnie Mae, or Freddie Mac. One type of RMBS is an Alt-A mortgage-backed security. • Commercial mortgage-backed security (CMBS) is secured by the loan on a commercial property. Yield curve is a graph that plots the yields of bonds with equal credit quality against their differing maturity dates, ranging from shortest to longest. It is used as a benchmark for other debt, such as mortgage or bank lending rates. Comparative indexes Bloomberg Barclays Government Bond Index is an unmanaged index of U.S. Treasury and agency securities. Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. 14Premier Income Trust Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding share repurchase program In September 2015, the Trustees of your fund approved the renewal of a share repurchase program that had been in effect since 2005. This renewal allows your fund to repurchase, in the 12 months beginning October 8, 2015, up to 10% of the fund’s common shares outstanding as of October 7, 2015. Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within 30 days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2016, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of July 31, 2016, Putnam employees had approximately $495,000,000 and the Trustees had approximately $131,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. Premier Income Trust 15 Important notice regarding Putnam’s privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders’ names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if you’ve listed one on your Putnam account. 16Premier Income Trust Summary of Putnam Closed-End Funds’ Amended and Restated Dividend Reinvestment Plans Putnam High Income Securities Fund, Putnam Managed Municipal Income Trust, Putnam Master Intermediate Income Trust, Putnam Municipal Opportunities Trust and Putnam Premier Income Trust (each, a “Fund” and collectively, the “Funds”) each offer a dividend reinvestment plan (each, a “Plan” and collectively, the “Plans”). If you participate in a Plan, all income dividends and capital gain distributions are automatically reinvested in Fund shares by the Fund’s agent, Putnam Investor Services, Inc. (the “Agent”). If you are not participating in a Plan, every month you will receive all dividends and other distributions in cash, paid by check and mailed directly to you. Upon a purchase (or, where applicable, upon registration of transfer on the shareholder records of a Fund) of shares of a Fund by a registered shareholder, each such shareholder will be deemed to have elected to participate in that Fund’s Plan. Each such shareholder will have all distributions by a Fund automatically reinvested in additional shares, unless such shareholder elects to terminate participation in a Plan by instructing the Agent to pay future distributions in cash. Shareholders who were not participants in a Plan as of January 31, 2010, will continue to receive distributions in cash but may enroll in a Plan at any time by contacting the Agent. If you participate in a Fund’s Plan, the Agent will automatically reinvest subsequent distributions, and the Agent will send you a confirmation in the mail telling you how many additional shares were issued to your account. To change your enrollment status or to request additional information about the Plans, you may contact the Agent either in writing, at P.O. Box 8383, Boston, MA 02266-8383, or by telephone at 1-800-225-1581 during normal East Coast business hours. How you acquire additional shares through a Plan If the market price per share for your Fund’s shares (plus estimated brokerage commissions) is greater than or equal to their net asset value per share on the payment date for a distribution, you will be issued shares of the Fund at a value equal to the higher of the net asset value per share on that date or 95% of the market price per share on that date. If the market price per share for your Fund’s shares (plus estimated brokerage commissions) is less than their net asset value per share on the payment date for a distribution, the Agent will buy Fund shares for participating accounts in the open market. The Agent will aggregate open-market purchases on behalf of all participants, and the average price (including brokerage commissions) of all shares purchased by the Agent will be the price per share allocable to each participant. The Agent will generally complete these open-market purchases within five business days following the payment date. If, before the Agent has completed open-market purchases, the market price per share (plus estimated brokerage commissions) rises to exceed the net asset value per share on the payment date, then the purchase price may exceed the net asset value per share, potentially resulting in the acquisition of fewer shares than if the distribution had been paid in newly issued shares. How to withdraw from a Plan Participants may withdraw from a Fund’s Plan at any time by notifying the Agent, either in writing or by telephone. Such withdrawal will be effective immediately if notice is received by the Agent with sufficient time prior to any distribution record date; otherwise, such withdrawal will be effective with respect to any subsequent Premier Income Trust 17 distribution following notice of withdrawal. There is no penalty for withdrawing from or not participating in a Plan. Plan administration The Agent will credit all shares acquired for a participant under a Plan to the account in which the participant’s common shares are held. Each participant will be sent reasonably promptly a confirmation by the Agent of each acquisition made for his or her account. About brokerage fees Each participant pays a proportionate share of any brokerage commissions incurred if the Agent purchases additional shares on the open market, in accordance with the Plans. There are no brokerage charges applied to shares issued directly by the Funds under the Plans. About taxes and Plan amendments Reinvesting dividend and capital gain distributions in shares of the Funds does not relieve you of tax obligations, which are the same as if you had received cash distributions. The Agent supplies tax information to you and to the IRS annually. Each Fund reserves the right to amend or terminate its Plan upon 30 days’ written notice. However, the Agent may assign its rights, and delegate its duties, to a successor agent with the prior consent of a Fund and without prior notice to Plan participants. If your shares are held in a broker or nominee name If your shares are held in the name of a broker or nominee offering a dividend reinvestment service, consult your broker or nominee to ensure that an appropriate election is made on your behalf. If the broker or nominee holding your shares does not provide a reinvestment service, you may need to register your shares in your own name in order to participate in a Plan. In the case of record shareholders such as banks, brokers or nominees that hold shares for others who are the beneficial owners of such shares, the Agent will administer the Plan on the basis of the number of shares certified by the record shareholder as representing the total amount registered in such shareholder’s name and held for the account of beneficial owners who are to participate in the Plan. 18 Premier Income Trust Trustee approval of management contract General conclusions The Board of Trustees of The Putnam Funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your fund’s management contract with Putnam Investment Management, LLC (“Putnam Management”) and the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (“PIL”). The Board, with the assistance of its Contract Committee, requests and evaluates all information it deems reasonably necessary under the circumstances in connection with its annual contract review. The Contract Committee consists solely of Trustees who are not “interested persons” (as this term is defined in the Investment Company Act of 1940, as amended (the “1940 Act”)) of The Putnam Funds (“Independent Trustees”). At the outset of the review process, members of the Board’s independent staff and independent legal counsel discussed with representatives of Putnam Management the annual contract review materials furnished to the Contract Committee during the course of the previous year’s review, identifying possible changes in these materials that might be necessary or desirable for the coming year. Following these discussions and in consultation with the Contract Committee, the Independent Trustees’ independent legal counsel requested that Putnam Management and its affiliates furnish specified information, together with any additional information that Putnam Management considered relevant, to the Contract Committee. Over the course of several months ending in June 2016, the Contract Committee met on a number of occasions with representatives of Putnam Management, and separately in executive session, to consider the information that Putnam Management provided, as well as supplemental information provided in response to an additional request made by the Contract Committee. Throughout this process, the Contract Committee was assisted by the members of the Board’s independent staff and by independent legal counsel for The Putnam Funds and the Independent Trustees. In May 2016, the Contract Committee met in executive session to discuss and consider its recommendations with respect to the continuance of the contracts. At the Trustees’ June24, 2016 meeting, the Contract Committee met in executive session with the other Independent Trustees to review a summary of the key financial, performance and other data that the Contract Committee considered in the course of its review. The Contract Committee then presented its written report, which summarized the key factors that the Committee had considered and set forth its recommendations. The Contract Committee then recommended, and the Independent Trustees approved, the continuance of your fund’s management and sub-management contracts, effective July 1, 2016. (Because PIL is an affiliate of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL, the Trustees have not attempted to evaluate PIL as a separate entity, and all subsequent references to Putnam Management below should be deemed to include reference to PIL as necessary or appropriate in the context.) The Independent Trustees’ approval was based on the following conclusions: • That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing services to the fund; and Premier Income Trust 19 • That the fee schedule in effect for your fund represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees’ deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the management arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that some aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees’ conclusions may be based, in part, on their consideration of fee arrangements in previous years. Management fee schedules and total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. The Trustees also reviewed the total expenses of each Putnam fund, recognizing that in most cases management fees represented the major, but not the sole, determinant of total costs to shareholders. (In a few instances, funds have implemented so-called “all-in” management fees covering substantially all routine fund operating costs.) In reviewing fees and expenses, the Trustees generally focus their attention on material changes in circumstances — for example, changes in assets under management, changes in a fund’s investment style, changes in Putnam Management’s operating costs or profitability, or changes in competitive practices in the mutual fund industry — that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not indicate that changes to the management fee structure for your fund would be appropriate at this time. Under its management contract, your fund has the benefit of breakpoints in its management fee schedule that provide shareholders with economies of scale in the form of reduced fee rates as the fund’s assets under management increase. The Trustees noted, however, that because your fund is a closed-end management investment company, it has relatively stable levels of assets under management and is not expected to be affected significantly by breakpoints in its management fee schedule. The Trustees concluded that the fee schedule in effect for your fund represented an appropriate sharing of economies of scale between fund shareholders and Putnam Management. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. (“Lipper”). This comparative information included your fund’s percentile ranking for effective management fees and total expenses, which provides a general indication of your fund’s relative standing. In the custom peer group, your fund ranked in the second quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the second quintile in total expenses as of December 31, 2015. The first quintile represents the least expensive funds and the fifth quintile the most expensive funds. The fee and expense data reported by Lipper as of December 31, 2015 reflected the most recent fiscal year-end data available in Lipper’s database at that time. 20 Premier Income Trust In connection with their review of fund management fees and total expenses, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Management’s revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds’ management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules in place represented reasonable compensation for the services being provided and represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the Putnam funds at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds included information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, sub-advised third-party mutual funds, and the like. This information included comparisons of those fees with fees charged to the Putnam funds, as well as an assessment of the differences in the services provided to these different types of clients. The Trustees observed that the differences in fee rates between these clients and the Putnam funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect, among other things, historical competitive forces operating in separate markets. The Trustees considered the fact that in many cases fee rates across different asset classes are higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its other clients. The Trustees did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund are reasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees’ evaluation of the quality of services provided by Putnam Management under your fund’s management contract. The Trustees were assisted in their review of the Putnam funds’ investment process and performance by the work of the investment oversight committees of the Trustees, which meet on a regular basis with the funds’ portfolio teams and with the Chief Investment Officer and other senior members of Putnam Management’s Investment Division throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process — based on the experience and skills of the individuals assigned to the management of fund portfolios, the resources made available to them, and in general Putnam Management’s ability to attract and retain high-quality personnel — but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered that 2015 was a year of mixed performance results for the Putnam funds, with generally strong results for the international equity, global sector and global asset allocation funds, but generally disappointing results for the U.S. and small-cap equity, Spectrum and fixed income funds. They Premier Income Trust 21 noted that the longer-term performance of the Putnam funds generally continued to be strong, exemplified by the fact that the Putnam funds were ranked by the Barron’s/Lipper Fund Families survey as the 18th-best performing mutual fund complex out of 58 complexes for the five-year period ended December 31, 2015. They also noted, however, the disappointing investment performance of some funds for periods ended December 31, 2015 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve the performance of these particular funds. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional actions to address areas of underperformance are warranted. For purposes of evaluating investment performance, the Trustees generally focus on a competitive industry ranking of each fund’s total net return over a one-year, three-year and five-year period. For a number of Putnam funds with relatively unique investment mandates for which meaningful competitive performance rankings are not considered to be available, the Trustees evaluated performance based on their total gross and net returns and, in most cases, comparisons of those returns with the returns of selected investment benchmarks. In the case of your fund, the Trustees considered that its common share cumulative total return performance at net asset value was in the following quartiles of its Lipper peer group (Lipper General Bond Funds (closed-end)) for the one-year, three-year and five-year periods ended December 31, 2015 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 2nd Three-year period 2nd Five-year period 4th Over the one-year, three-year and five-year periods ended December 31, 2015, there were 28, 23 and 21 funds, respectively, in your fund’s Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees expressed concern about your fund’s fourth quartile performance over the five-year period ended December 31, 2015 and considered the circumstances that may have contributed to this disappointing performance. The Trustees considered Putnam Management’s observation that the fund’s underperformance over the five-year period was attributable largely to the fund’s interest-rate positioning. The Trustees considered that Putnam Management remained confident in the portfolio managers and their investment process. The Trustees also considered Putnam Management’s continued efforts to support fund performance through initiatives including structuring compensation for portfolio managers and research analysts to enhance accountability for fund performance, emphasizing accountability in the portfolio management process, and affirming its commitment to a fundamental-driven approach to investing. The Trustees noted further that Putnam Management continued to strengthen its fundamental research capabilities by adding new investment personnel. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance issues that may arise from time to time. The Trustees noted that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds’ Trustees, to make appropriate decisions regarding the management of the funds. Based on past responsiveness of Putnam 22 Premier Income Trust Management to Trustee concerns about investment performance, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees’ view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not likely provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage allocation and the use of soft dollars, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. Subject to policies established by the Trustees, soft dollars generated by these means are used primarily to acquire brokerage and research services (including third-party research and market data) that enhance Putnam Management’s investment capabilities and supplement Putnam Management’s internal research efforts. However, the Trustees noted that a portion of available soft dollars continues to be used to pay fund expenses. The Trustees indicated their continued intent to monitor regulatory and industry developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the allocation of the Putnam funds’ brokerage in order to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Management’s affiliates for investor services. In conjunction with the annual review of your fund’s management and sub-management contracts, the Trustees reviewed your fund’s investor servicing agreement with Putnam Investor Services, Inc. (“PSERV”), which is an affiliate of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV for such services are reasonable in relation to the nature and quality of such services, the fees paid by competitive funds, and the costs incurred by PSERV in providing such services. Premier Income Trust 23 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the fund’s financialstatements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type/and industry sector, country, or state to show areas of concentration and/diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal year. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were/earned. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 24Premier Income Trust Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Premier Income Trust: We have audited the accompanying statement of assets and liabilities of Putnam Premier Income Trust (the fund), including the fund’s portfolio, as of July 31, 2016, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended. These financial statements and financial highlights are the responsibility of the fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of July 31, 2016, by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Premier Income Trust as of July 31, 2016, the results of its operations for the year then ended, the changes in its net assets for each of the years in the two-year period then ended, and the financial highlights for each of the years in the five-year period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts September 15, 2016 Premier Income Trust 25 The fund’s portfolio 7/31/16 U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (89.4%)* Principal amount Value U.S. Government Guaranteed Mortgage Obligations (4.4%) Government National Mortgage Association Pass-Through Certificates 3.50%, TBA, 8/1/46 $24,000,000 $25,511,251 25,511,251 U.S. Government Agency Mortgage Obligations (85.0%) Federal National Mortgage Association Pass-Through Certificates 5.50%, TBA, 8/1/46 5,000,000 5,614,063 4.50%, TBA, 8/1/46 5,000,000 5,451,953 4.00%, TBA, 8/1/46 2,000,000 2,143,906 3.50%, TBA, 9/1/46 98,000,000 103,367,029 3.50%, TBA, 8/1/46 98,000,000 103,504,846 3.00%, TBA, 9/1/46 59,000,000 61,274,727 3.00%, TBA, 8/1/46 201,000,000 209,181,323 Total U.S. government and agency mortgage obligations (cost $515,164,571) U.S. TREASURY OBLIGATIONS (0.1%)* Principal amount Value U.S. Treasury Inflation Protected Securities 2.125%, February 15, 2041 i $106,355 $145,591 U.S. Treasury Notes 1.625%, February 15, 2026 i 149,000 150,092 1.375%, October 31, 2020 i 111,000 113,246 Total U.S. treasury obligations (cost $408,929) MORTGAGE-BACKED SECURITIES (49.2%)* Principal amount Value Agency collateralized mortgage obligations (15.7%) Federal Home Loan Mortgage Corporation IFB Ser. 3408, Class EK, 23.856%, 4/15/37 $119,242 $202,796 IFB Ser. 2979, Class AS, 22.508%, 3/15/34 10,488 11,134 IFB Ser. 3072, Class SM, 22.032%, 11/15/35 232,281 370,531 Ser. 4122, Class TI, IO, 4.50%, 10/15/42 3,979,348 582,975 Ser. 4000, Class PI, IO, 4.50%, 1/15/42 2,239,184 310,127 Ser. 4024, Class PI, IO, 4.50%, 12/15/41 3,852,931 549,035 Ser. 4546, Class TI, IO, 4.00%, 12/15/45 8,355,234 793,747 Ser. 4462, IO, 4.00%, 4/15/45 3,754,134 547,878 Ser. 4425, IO, 4.00%, 1/15/45 10,117,047 1,017,977 Ser. 4452, Class QI, IO, 4.00%, 11/15/44 7,811,935 1,010,669 Ser. 4193, Class PI, IO, 4.00%, 3/15/43 5,999,554 858,992 Ser. 4062, Class DI, IO, 4.00%, 9/15/39 9,484,212 781,148 Ser. 4501, Class BI, IO, 3.50%, 10/15/43 8,828,775 612,011 Ser. 4122, Class AI, IO, 3.50%, 10/15/42 6,949,886 813,901 Ser. 4122, Class CI, IO, 3.50%, 10/15/42 6,297,360 737,484 Ser. 4105, Class HI, IO, 3.50%, 7/15/41 3,248,344 403,913 Ser. 304, Class C37, IO, 3.50%, 12/15/27 3,968,117 389,786 Ser. 4165, Class TI, IO, 3.00%, 12/15/42 14,246,306 1,322,057 Ser. 4183, Class MI, IO, 3.00%, 2/15/42 6,505,074 589,360 Ser. 4210, Class PI, IO, 3.00%, 12/15/41 4,305,567 298,362 26 Premier Income Trust MORTGAGE-BACKED SECURITIES (49.2%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Federal Home Loan Mortgage Corporation FRB Ser. 57, Class 1AX, IO, 0.378%, 7/25/43 $3,395,559 $36,319 Ser. 3326, Class WF, zero%, 10/15/35 2,204 1,841 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 36.973%, 7/25/36 178,003 361,413 IFB Ser. 07-53, Class SP, 22.411%, 6/25/37 196,502 315,128 IFB Ser. 08-24, Class SP, 21.494%, 2/25/38 191,149 276,111 IFB Ser. 05-75, Class GS, 18.786%, 8/25/35 156,892 224,302 IFB Ser. 05-83, Class QP, 16.125%, 11/25/34 231,384 309,777 Ser. 16-3, Class NI, IO, 6.00%, 2/25/46 7,893,514 1,779,815 IFB Ser. 13-18, Class SB, IO, 5.662%, 10/25/41 3,201,100 334,515 Ser. 374, Class 6, IO, 5.50%, 8/25/36 351,640 71,329 Ser. 12-132, Class PI, IO, 5.00%, 10/25/42 5,214,004 796,736 Ser. 378, Class 19, IO, 5.00%, 6/25/35 1,119,656 179,145 Ser. 15-16, Class MI, IO, 4.50%, 4/25/45 5,537,621 976,006 Ser. 12-127, Class BI, IO, 4.50%, 11/25/42 1,654,951 311,998 Ser. 12-30, Class HI, IO, 4.50%, 12/25/40 11,550,300 1,265,486 Ser. 409, Class 81, IO, 4.50%, 11/25/40 5,332,614 709,510 Ser. 409, Class 82, IO, 4.50%, 11/25/40 6,683,390 881,118 Ser. 366, Class 22, IO, 4.50%, 10/25/35 280,739 12,496 Ser. 15-88, Class QI, IO, 4.00%, 10/25/44 6,474,204 683,925 Ser. 13-41, Class IP, IO, 4.00%, 5/25/43 4,350,301 655,938 Ser. 13-44, Class PI, IO, 4.00%, 1/25/43 4,155,735 554,044 Ser. 13-60, Class IP, IO, 4.00%, 10/25/42 3,231,883 424,185 Ser. 12-96, Class PI, IO, 4.00%, 7/25/41 2,573,027 252,661 Ser. 409, Class C16, IO, 4.00%, 11/25/40 4,134,655 506,752 Ser. 12-145, Class TI, IO, 3.00%, 11/25/42 6,179,861 480,175 Ser. 13-35, Class IP, IO, 3.00%, 6/25/42 5,534,002 491,143 Ser. 13-53, Class JI, IO, 3.00%, 12/25/41 4,840,468 381,429 Ser. 13-23, Class PI, IO, 3.00%, 10/25/41 5,532,320 396,114 FRB Ser. 03-W10, Class 1, IO, 0.659%, 6/25/43 511,383 6,772 Ser. 99-51, Class N, PO, zero%, 9/17/29 23,681 21,313 Federal National Mortgage Association Grantor Trust Ser. 00-T6, IO, 0.721%, 3/30/30 2,498,908 53,102 Government National Mortgage Association IFB Ser. 13-129, Class SN, IO, 5.663%, 9/20/43 2,257,681 367,325 Ser. 14-122, Class IC, IO, 5.00%, 8/20/44 3,192,673 586,558 Ser. 14-76, IO, 5.00%, 5/20/44 4,092,858 646,396 Ser. 14-25, Class MI, IO, 5.00%, 11/20/43 2,620,786 401,400 Ser. 15-187, Class KI, IO, 5.00%, 6/20/43 9,452,369 988,378 Ser. 13-22, Class IE, IO, 5.00%, 2/20/43 6,342,303 1,038,495 Ser. 13-22, Class OI, IO, 5.00%, 1/20/43 5,610,992 917,509 Ser. 13-3, Class IT, IO, 5.00%, 1/20/43 3,132,130 507,230 Ser. 13-6, Class IC, IO, 5.00%, 1/20/43 2,872,635 481,741 Ser. 12-146, IO, 5.00%, 12/20/42 2,822,899 471,622 Ser. 13-6, Class CI, IO, 5.00%, 12/20/42 2,114,705 322,577 Ser. 13-130, Class IB, IO, 5.00%, 12/20/40 1,806,417 117,634 Ser. 13-16, Class IB, IO, 5.00%, 10/20/40 1,535,340 52,331 Premier Income Trust 27 MORTGAGE-BACKED SECURITIES (49.2%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 11-41, Class BI, IO, 5.00%, 5/20/40 $1,185,074 $77,441 Ser. 10-35, Class UI, IO, 5.00%, 3/20/40 983,719 164,910 Ser. 10-20, Class UI, IO, 5.00%, 2/20/40 2,958,577 466,952 Ser. 10-9, Class UI, IO, 5.00%, 1/20/40 13,405,751 2,191,358 Ser. 09-121, Class UI, IO, 5.00%, 12/20/39 6,899,185 1,168,032 Ser. 15-79, Class GI, IO, 5.00%, 10/20/39 2,632,598 401,354 Ser. 14-147, Class IJ, IO, 4.50%, 2/20/44 5,110,698 625,243 Ser. 13-182, Class IQ, IO, 4.50%, 12/16/43 5,813,533 973,767 Ser. 14-100, Class LI, IO, 4.50%, 10/16/43 7,912,483 1,021,185 Ser. 13-34, Class IH, IO, 4.50%, 3/20/43 5,701,286 858,135 Ser. 14-108, Class IP, IO, 4.50%, 12/20/42 1,292,155 150,665 Ser. 11-140, Class BI, IO, 4.50%, 12/20/40 804,253 30,339 Ser. 11-18, Class PI, IO, 4.50%, 8/20/40 364,335 36,659 Ser. 10-35, Class AI, IO, 4.50%, 3/20/40 5,859,950 858,365 Ser. 10-35, Class QI, IO, 4.50%, 3/20/40 5,307,376 792,572 Ser. 13-151, Class IB, IO, 4.50%, 2/20/40 5,996,604 884,151 Ser. 10-9, Class QI, IO, 4.50%, 1/20/40 3,560,247 520,754 Ser. 09-121, Class BI, IO, 4.50%, 12/16/39 2,600,874 527,093 Ser. 10-168, Class PI, IO, 4.50%, 11/20/39 1,268,709 103,577 Ser. 10-158, Class IP, IO, 4.50%, 6/20/39 3,790,633 260,606 Ser. 10-98, Class PI, IO, 4.50%, 10/20/37 940,947 24,107 Ser. 15-186, Class AI, IO, 4.00%, 12/20/45 12,951,447 1,700,914 Ser. 15-53, Class MI, IO, 4.00%, 4/16/45 6,185,339 1,294,041 Ser. 15-40, IO, 4.00%, 3/20/45 7,129,928 1,407,041 Ser. 15-64, Class YI, IO, 4.00%, 11/20/44 7,117,136 1,032,839 Ser. 14-4, Class IC, IO, 4.00%, 1/20/44 2,776,851 374,323 Ser. 14-100, Class NI, IO, 4.00%, 6/20/43 13,747,085 1,439,870 Ser. 13-165, Class IL, IO, 4.00%, 3/20/43 2,570,826 359,222 Ser. 12-56, Class IB, IO, 4.00%, 4/20/42 2,420,343 328,905 Ser. 12-38, Class MI, IO, 4.00%, 3/20/42 F 7,113,492 1,199,446 Ser. 12-47, Class CI, IO, 4.00%, 3/20/42 6,228,528 826,562 Ser. 16-48, Class MI, IO, 3.50%, 4/16/46 5,597,233 1,004,144 Ser. 15-95, Class PI, IO, 3.50%, 7/20/45 9,759,428 768,555 Ser. 15-64, Class PI, IO, 3.50%, 5/20/45 8,078,267 589,148 Ser. 13-76, IO, 3.50%, 5/20/43 10,641,727 977,762 Ser. 13-28, IO, 3.50%, 2/20/43 3,369,073 320,062 Ser. 13-54, Class JI, IO, 3.50%, 2/20/43 5,131,305 460,637 Ser. 13-37, Class JI, IO, 3.50%, 1/20/43 7,238,836 649,541 Ser. 13-14, IO, 3.50%, 12/20/42 14,845,956 1,533,884 Ser. 13-27, Class PI, IO, 3.50%, 12/20/42 5,248,834 466,674 Ser. 12-136, Class BI, IO, 3.50%, 11/20/42 5,495,875 901,323 Ser. 12-140, Class IC, IO, 3.50%, 11/20/42 6,649,491 1,147,536 Ser. 12-113, Class ID, IO, 3.50%, 9/20/42 3,134,952 581,976 Ser. 15-52, Class KI, IO, 3.50%, 11/20/40 9,873,371 974,916 Ser. 15-96, Class NI, IO, 3.50%, 1/20/39 7,108,170 622,676 Ser. 15-124, Class DI, IO, 3.50%, 1/20/38 5,535,075 682,215 Ser. 13-H08, IO, 2.922%, 3/20/63 12,633,216 923,488 28 Premier Income Trust MORTGAGE-BACKED SECURITIES (49.2%)* cont. Principal amount Value Agency collateralized mortgage obligations cont. Government National Mortgage Association Ser. 15-H15, Class BI, IO, 2.479%, 6/20/65 $6,877,612 $903,656 Ser. 16-H09, Class BI, IO, 2.239%, 4/20/66 13,565,064 1,721,325 Ser. 16-H16, Class EI, IO, 2.165%, 6/20/66 8,238,000 1,101,833 Ser. 15-H20, Class CI, IO, 2.084%, 8/20/65 11,729,945 1,581,396 Ser. 16-H03, Class AI, IO, 2.053%, 1/20/66 10,413,977 1,299,373 Ser. 16-H03, Class DI, IO, 2.041%, 12/20/65 11,254,695 1,192,356 Ser. 15-H24, Class AI, IO, 2.028%, 9/20/65 10,873,807 1,432,080 Ser. 16-H02, Class HI, IO, 1.867%, 1/20/66 13,527,496 1,543,487 Ser. 16-H10, Class AI, IO, 1.861%, 4/20/66 24,268,332 2,390,431 Ser. 15-H25, Class EI, IO, 1.846%, 10/20/65 10,744,981 1,181,948 Ser. 15-H20, Class AI, IO, 1.835%, 8/20/65 10,818,592 1,195,454 FRB Ser. 15-H08, Class CI, IO, 1.79%, 3/20/65 8,208,559 858,418 Ser. 16-H06, Class DI, IO, 1.728%, 7/20/65 16,498,705 1,899,001 Ser. 15-H23, Class BI, IO, 1.723%, 9/20/65 11,690,222 1,236,825 Ser. 13-H08, Class CI, IO, 1.661%, 2/20/63 14,835,281 1,115,613 Ser. 16-H06, Class CI, IO, 1.609%, 2/20/66 15,157,417 1,400,545 Ser. 15-H26, Class CI, IO, 0.684%, 8/20/65 35,199,001 911,654 Ser. 06-36, Class OD, PO, zero%, 7/16/36 7,568 6,671 Commercial mortgage-backed securities (21.0%) Banc of America Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.695%, 7/10/46 1,812,000 1,750,845 Banc of America Commercial Mortgage Trust 144A FRB Ser. 07-5, Class XW, IO, 0.341%, 2/10/51 133,304,911 463,221 Banc of America Merrill Lynch Commercial Mortgage, Inc. FRB Ser. 05-5, Class D, 5.404%, 10/10/45 659,111 659,183 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 07-PW17, Class AJ, 5.874%, 6/11/50 607,000 600,930 FRB Ser. 07-T26, Class AJ, 5.566%, 1/12/45 2,750,000 2,509,375 Ser. 05-PWR7, Class D, 5.304%, 2/11/41 1,026,000 870,971 Ser. 05-PWR7, Class B, 5.214%, 2/11/41 1,524,806 1,513,370 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class B, 5.429%, 3/11/39 1,877,000 1,731,533 FRB Ser. 06-PW11, Class C, 5.429%, 3/11/39 1,554,000 1,369,074 FRB Ser. 06-PW14, Class XW, IO, 0.637%, 12/11/38 32,694,203 140,585 CD Mortgage Trust 144A FRB Ser. 07-CD5, Class E, 6.115%, 11/15/44 2,160,000 2,096,369 FRB Ser. 07-CD5, Class XS, IO, 0.148%, 11/15/44 44,958,739 56,013 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class E, 5.623%, 12/15/47 1,068,000 1,090,731 FRB Ser. 11-C2, Class F, 5.25%, 12/15/47 2,275,000 2,088,450 Citigroup Commercial Mortgage Trust Ser. 06-C5, Class AJ, 5.482%, 10/15/49 1,022,000 843,487 Citigroup Commercial Mortgage Trust 144A FRB Ser. 14-GC21, Class D, 4.835%, 5/10/47 951,000 797,509 COBALT CMBS Commercial Mortgage Trust FRB Ser. 07-C3, Class AJ, 5.765%, 5/15/46 7,172,000 7,062,192 Premier Income Trust29 MORTGAGE-BACKED SECURITIES (49.2%)* cont. Principal amount Value Commercial mortgage-backed securities cont. COMM Mortgage Pass-Through Certificates 144A Ser. 12-CR3, Class F, 4.75%, 10/15/45 $1,755,510 $1,384,149 COMM Mortgage Trust FRB Ser. 07-C9, Class F, 5.813%, 12/10/49 1,138,000 1,124,706 Ser. 06-C8, Class AJ, 5.377%, 12/10/46 3,972,000 3,803,190 COMM Mortgage Trust 144A FRB Ser. 13-CR11, Class D, 5.169%, 10/10/46 284,000 274,230 FRB Ser. 13-CR9, Class D, 4.257%, 7/10/45 1,196,000 1,176,646 Ser. 13-LC13, Class E, 3.719%, 8/10/46 1,331,000 987,076 Ser. 14-CR18, Class E, 3.60%, 7/15/47 1,371,000 884,222 Credit Suisse Commercial Mortgage Trust FRB Ser. 06-C5, Class AX, IO, 0.653%, 12/15/39 31,589,454 183,219 Crest, Ltd. 144A Ser. 03-2A, Class E2, 8.00%, 12/28/38 (Cayman Islands) 1,296,012 648,006 FFCA Secured Franchise Loan Trust 144A FRB Ser. 00-1, IO, 0.958%, 7/18/20 3,471,347 51,411 GCCFC Commercial Mortgage Trust FRB Ser. 05-GG3, Class E, 5.087%, 8/10/42 779,082 774,173 GE Capital Commercial Mortgage Corp. Trust FRB Ser. 06-C1, Class AJ, 5.309%, 3/10/44 3,020,193 2,978,666 GMAC Commercial Mortgage Securities, Inc. Trust Ser. 04-C3, Class B, 4.965%, 12/10/41 500,792 486,269 GS Mortgage Securities Corp. II 144A FRB Ser. 13-GC10, Class D, 4.41%, 2/10/46 1,084,000 1,003,025 FRB Ser. 05-GG4, Class XC, IO, 0.704%, 7/10/39 5,114,208 10,228 GS Mortgage Securities Trust 144A FRB Ser. 13-GC16, Class E, 5.32%, 11/10/46 1,693,000 1,400,450 Ser. 11-GC3, Class E, 5.00%, 3/10/44 1,347,000 1,305,340 FRB Ser. 14-GC18, Class D, 4.942%, 1/10/47 4,405,000 3,731,797 FRB Ser. 14-GC26, Class D, 4.511%, 11/10/47 2,204,000 1,701,598 JPMBB Commercial Mortgage Securities Trust 144A FRB Ser. 14-C18, Class D, 4.813%, 2/15/47 1,046,000 910,438 FRB Ser. 13-C14, Class E, 4.563%, 8/15/46 1,068,000 899,897 FRB Ser. 14-C18, Class E, 4.313%, 2/15/47 914,000 664,295 FRB Ser. 14-C25, Class D, 3.949%, 11/15/47 2,308,000 1,851,016 Ser. 14-C25, Class E, 3.332%, 11/15/47 1,823,000 1,092,813 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.078%, 2/12/51 2,310,000 2,295,678 FRB Ser. 06-LDP7, Class B, 5.987%, 4/17/45 1,231,000 613,161 FRB Ser. 06-LDP6, Class B, 5.674%, 4/15/43 155,393 155,393 Ser. 06-LDP8, Class B, 5.52s, 5/15/45 736,000 729,376 FRB Ser. 05-LDP2, Class E, 4.981%, 7/15/42 870,000 870,000 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class B, 6.178%, 2/12/51 1,087,000 1,097,544 FRB Ser. 07-CB20, Class C, 6.178%, 2/12/51 1,904,000 1,764,132 FRB Ser. 11-C3, Class F, 5.614%, 2/15/46 1,113,000 1,154,070 Ser. 13-C13, Class E, 3.986%, 1/15/46 1,537,000 1,251,118 Ser. 13-C10, Class E, 3.50%, 12/15/47 1,865,000 1,357,534 30Premier Income Trust MORTGAGE-BACKED SECURITIES (49.2%)* cont. Principal amount Value Commercial mortgage-backed securities cont. JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 13-LC11, Class E, 3.25%, 4/15/46 $1,249,000 $926,508 FRB Ser. 07-CB20, Class X1, IO, 0.313%, 2/12/51 87,919,255 256,469 LB Commercial Mortgage Trust 144A Ser. 99-C1, Class G, 6.41%, 6/15/31 516,747 526,034 Ser. 98-C4, Class J, 5.60%, 10/15/35 965,000 998,968 LB-UBS Commercial Mortgage Trust Ser. 06-C6, Class D, 5.502%, 9/15/39 3,168,000 687,456 FRB Ser. 06-C6, Class C, 5.482%, 9/15/39 3,000,000 1,498,500 LSTAR Commercial Mortgage Trust 144A FRB Ser. 15-3, Class C, 3.265%, 4/20/48 977,000 866,521 Merrill Lynch Mortgage Trust FRB Ser. 08-C1, Class AJ, 6.263%, 2/12/51 428,000 442,723 Ser. 06-C2, Class AJ, 5.802%, 8/12/43 2,490,800 2,475,233 Ser. 04-KEY2, Class D, 5.046%, 8/12/39 2,759,372 2,732,423 Mezz Cap Commercial Mortgage Trust 144A FRB Ser. 04-C1, Class X, IO, 9.321%, 1/15/37 48,248 2,113 FRB Ser. 07-C5, Class X, IO, 5.482%, 12/15/49 1,782,963 112,327 ML-CFC Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485%, 7/12/46 2,191,000 2,173,910 ML-CFC Commercial Mortgage Trust 144A Ser. 06-4, Class AJFX, 5.147%, 12/12/49 893,000 882,731 Morgan Stanley Bank of America Merrill Lynch Trust 144A Ser. 14-C17, Class D, 4.698%, 8/15/47 1,803,000 1,504,583 FRB Ser. 12-C6, Class G, 4.50%, 11/15/45 830,000 647,483 FRB Ser. 13-C10, Class E, 4.083%, 7/15/46 1,634,000 1,327,625 Ser. 14-C17, Class E, 3.50%, 8/15/47 1,673,000 1,036,475 Ser. 14-C19, Class D, 3.25%, 12/15/47 1,200,000 915,993 Morgan Stanley Capital I Trust Ser. 06-HQ9, Class C, 5.842%, 7/12/44 3,417,000 3,410,937 Ser. 07-HQ11, Class C, 5.558%, 2/12/44 2,693,000 1,753,143 Ser. 06-HQ10, Class B, 5.448%, 11/12/41 1,600,000 1,529,672 FRB Ser. 06-HQ8, Class C, 5.42%, 3/12/44 1,300,000 1,300,000 FRB Ser. 06-HQ8, Class D, 5.42%, 3/12/44 2,090,000 1,527,790 Ser. 06-HQ10, Class AJ, 5.389%, 11/12/41 2,349,000 2,340,074 Morgan Stanley Capital I Trust 144A FRB Ser. 08-T29, Class F, 6.275%, 1/11/43 798,000 797,282 Morgan Stanley Capital I, Inc. 144A FRB Ser. 04-RR, Class F7, 6.00%, 4/28/39 1,768,059 1,613,177 STRIPS CDO 144A FRB Ser. 03-1A, Class N, 5.00%, 3/24/18 (Cayman Islands) 376,000 75,200 TIAA Real Estate CDO, Ltd. 144A Ser. 03-1A, Class E, 8.00%, 12/28/38 1,188,500 297,125 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 13-C6, Class D, 4.347%, 4/10/46 727,000 678,364 Wachovia Bank Commercial Mortgage Trust FRB Ser. 06-C26, Class AJ, 6.058%, 6/15/45 3,695,000 3,038,768 FRB Ser. 07-C34, IO, 0.295%, 5/15/46 25,787,604 167,619 Premier Income Trust 31 MORTGAGE-BACKED SECURITIES (49.2%)* cont. Principal amount Value Commercial mortgage-backed securities cont. Wachovia Bank Commercial Mortgage Trust 144A FRB Ser. 04-C15, Class G, 5.395%, 10/15/41 $1,500,000 $1,400,850 Wells Fargo Commercial Mortgage Trust 144A Ser. 12-LC5, Class E, 4.777s, 10/15/45 1,094,000 945,982 FRB Ser. 13-LC12, Class D, 4.297%, 7/15/46 456,000 425,560 Ser. 14-LC18, Class D, 3.957%, 12/15/47 1,734,000 1,377,391 WF-RBS Commercial Mortgage Trust 144A Ser. 12-C6, Class E, 5.00%, 4/15/45 1,243,000 1,022,368 Ser. 11-C4, Class F, 5.00%, 6/15/44 1,993,000 1,821,403 FRB Ser. 13-C16, Class D, 4.983%, 9/15/46 981,000 966,285 FRB Ser. 14-C19, Class E, 4.97%, 3/15/47 2,746,000 2,012,120 FRB Ser. 12-C7, Class E, 4.836%, 6/15/45 801,000 753,191 FRB Ser. 13-C18, Class D, 4.666%, 12/15/46 530,000 504,630 FRB Ser. 13-C15, Class D, 4.48%, 8/15/46 1,763,000 1,615,753 Ser. 14-C19, Class D, 4.234%, 3/15/47 2,677,000 2,191,796 Ser. 13-C12, Class E, 3.50%, 3/15/48 1,664,000 1,293,261 Residential mortgage-backed securities (non-agency) (12.5%) BCAP, LLC Trust 144A FRB Ser. 15-RR5, Class 2A3, 1.508%, 1/26/46 1,380,000 864,378 FRB Ser. 12-RR5, Class 4A8, 0.623%, 6/26/35 505,923 469,120 Bear Stearns Alt-A Trust FRB Ser. 04-3, Class B, 3.413%, 4/25/34 988,181 974,288 Bear Stearns Asset Backed Securities I Trust FRB Ser. 04-FR3, Class M6, 5.363%, 9/25/34 76,336 44,478 Bellemeade Re Ltd. 144A FRB Ser. 15-1A, Class M2, 4.788%, 7/25/25 (Bermuda) 1,062,000 1,077,266 Countrywide Alternative Loan Trust FRB Ser. 06-OA7, Class 1A1, 2.161%, 6/25/46 1,340,075 1,180,338 FRB Ser. 06-OA10, Class 1A1, 1.415%, 8/25/46 912,371 653,222 FRB Ser. 06-OA7, Class 1A2, 1.395%, 6/25/46 1,480,893 1,169,905 FRB Ser. 05-38, Class A3, 0.838%, 9/25/35 1,975,581 1,736,752 FRB Ser. 05-59, Class 1A1, 0.817%, 11/20/35 3,471,917 2,919,154 FRB Ser. 06-OC2, Class 2A3, 0.778%, 2/25/36 653,361 470,420 FRB Ser. 07-OH1, Class A1D, 0.698%, 4/25/47 1,240,412 929,248 FRB Ser. 06-OA10, Class 4A1, 0.678%, 8/25/46 8,363,572 5,951,518 Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt Notes FRB Ser. 16-HQA1, Class B, 13.238%, 9/25/28 510,000 573,612 Structured Agency Credit Risk Debt Notes FRB Ser. 15-DN1, Class B, 11.988%, 1/25/25 2,359,740 2,531,765 Structured Agency Credit Risk Debt Notes FRB Ser. 16-DNA2, Class B, 10.988%, 10/25/28 440,000 458,216 Structured Agency Credit Risk Debt Notes FRB Ser. 15-HQA2, Class B, 10.988%, 5/25/28 704,000 708,687 Structured Agency Credit Risk Debt Notes FRB Ser. 16-DNA1, Class B, 10.488%, 7/25/28 2,035,818 2,055,361 Structured Agency Credit Risk Debt Notes FRB Ser. 15-DNA3, Class B, 9.838%, 4/25/28 1,495,904 1,475,157 32 Premier Income Trust MORTGAGE-BACKED SECURITIES (49.2%)* cont. Principal amount Value Residential mortgage-backed securities (non-agency) cont. Federal Home Loan Mortgage Corporation Structured Agency Credit Risk Debt Notes FRB Ser. 15-DNA2, Class B, 8.038%, 12/25/27 $1,395,809 $1,360,339 Structured Agency Credit Risk FRB Ser. 16-HQA2, Class M3, 5.638%, 11/25/28 1,500,000 1,573,934 Structured Agency Credit Risk FRB Ser. 16-DNA2, Class M3, 5.138%, 10/25/28 660,000 684,552 Federal National Mortgage Association Connecticut Avenue Securities FRB Ser. 16-C03, Class 2B, 13.238%, 10/25/28 680,000 771,902 Connecticut Avenue Securities FRB Ser. 16-C02, Class 1B, 12.738%, 9/25/28 2,320,000 2,561,512 Connecticut Avenue Securities FRB Ser. 16-C03, Class 1B, 12.238%, 10/25/28 1,300,000 1,439,464 Connecticut Avenue Securities FRB Ser. 16-C01, Class 1B, 12.238%, 8/25/28 1,820,000 2,024,965 Connecticut Avenue Securities FRB Ser. 16-C04, Class 1B, 10.743%, 1/25/29 3,680,000 3,718,272 Connecticut Avenue Securities FRB Ser. 16-C03, Class 2M2, 6.388%, 10/25/28 4,715,000 5,092,153 Connecticut Avenue Securities FRB Ser. 15-C04, Class 1M2, 6.188%, 4/25/28 5,621,000 6,082,161 Connecticut Avenue Securities FRB Ser. 15-C04, Class 2M2, 6.038%, 4/25/28 640,000 686,266 Connecticut Avenue Securities FRB Ser. 15-C03, Class 1M2, 5.488%, 7/25/25 5,513,000 5,789,343 Connecticut Avenue Securities FRB Ser. 15-C03, Class 2M2, 5.488%, 7/25/25 1,920,000 2,022,854 Connecticut Avenue Securities FRB Ser. 15-C01, Class 2M2, 5.038%, 2/25/25 899,318 934,392 Connecticut Avenue Securities FRB Ser. 16-C04, Class 1M2, 4.743%, 1/25/29 550,000 551,540 Connecticut Avenue Securities FRB Ser. 15-C02, Class 1M2, 4.488%, 5/25/25 204,000 209,222 Connecticut Avenue Securities FRB Ser. 15-C02, Class 2M2, 4.488%, 5/25/25 307,000 316,559 MortgageIT Trust FRB Ser. 05-3, Class M2, 1.018%, 8/25/35 612,467 537,817 Nomura Resecuritization Trust 144A FRB Ser. 15-4R, Class 1A14, 0.684%, 3/26/47 1,200,000 672,000 Structured Asset Mortgage Investments II Trust FRB Ser. 07-AR1, Class 2A1, 0.668%, 1/25/37 1,707,130 1,423,346 WaMu Mortgage Pass-Through Certificates Trust FRB Ser. 05-AR10, Class 1A3, 2.507%, 9/25/35 427,084 413,888 FRB Ser. 05-AR19, Class A1C3, 0.988%, 12/25/45 2,114,763 1,836,249 FRB Ser. 05-AR13, Class A1C3, 0.978%, 10/25/45 4,847,817 4,152,498 FRB Ser. 05-AR19, Class A1C4, 0.888%, 12/25/45 1,205,219 1,036,439 Total mortgage-backed securities (cost $304,685,842) Premier Income Trust33 CORPORATE BONDS AND NOTES (35.3%)* Principal amount Value Basic materials (3.1%) A Schulman, Inc. 144A company guaranty sr. unsec. unsub. notes 6.875%, 6/1/23 $400,000 $406,000 ArcelorMittal SA sr. unsec. unsub. bonds 10.85%, 6/1/19 (France) 371,000 436,853 ArcelorMittal SA sr. unsec. unsub. bonds 6.125%, 6/1/25 (France) 207,000 218,903 ArcelorMittal SA sr. unsec. unsub. notes 8.00%, 10/15/39 (France) 70,000 74,200 Beacon Roofing Supply, Inc. company guaranty sr. unsec. unsub. notes 6.375%, 10/1/23 517,000 555,775 Blue Cube Spinco, Inc. 144A company guaranty sr. unsec. notes 9.75%, 10/15/23 209,000 238,783 Boise Cascade Co. company guaranty sr. unsec. notes 6.375%, 11/1/20 781,000 800,525 Builders FirstSource, Inc. 144A company guaranty sr. unsec. notes 10.75%, 8/15/23 753,000 835,830 Builders FirstSource, Inc. 144A sr. notes 7.625%, 6/1/21 28,000 29,680 Celanese US Holdings, LLC company guaranty sr. unsec. notes 5.875%, 6/15/21 (Germany) 355,000 403,369 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4.625%, 11/15/22 (Germany) 32,000 34,560 Cemex Finance, LLC 144A company guaranty sr. notes 6.00%, 4/1/24 (Mexico) 485,000 497,125 Cemex SAB de CV 144A company guaranty sr. notes 6.50%, 12/10/19 (Mexico) 420,000 451,500 Cemex SAB de CV 144A company guaranty sr. sub. notes 5.70%, 1/11/25 (Mexico) 250,000 250,313 Compass Minerals International, Inc. 144A company guaranty sr. unsec. notes 4.875%, 7/15/24 456,000 437,760 Coveris Holdings SA 144A company guaranty sr. unsec. notes 7.875%, 11/1/19 (Luxembourg) 750,000 751,875 CPG Merger Sub, LLC 144A company guaranty sr. unsec. notes 8.00%, 10/1/21 189,000 190,890 First Quantum Minerals, Ltd. 144A company guaranty sr. unsec. notes 7.25%, 5/15/22 (Canada) 463,000 408,598 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. notes 6.75%, 2/1/22 208,000 202,280 Freeport-McMoran Oil & Gas, LLC/FCX Oil & Gas, Inc. company guaranty sr. unsec. unsub. notes 6.875%, 2/15/23 340,000 328,950 Freeport-McMoRan, Inc. company guaranty sr. unsec. notes 3.55%, 3/1/22 (Indonesia) 35,000 29,925 GCP Applied Technologies, Inc. 144A company guaranty sr. unsec. notes 9.50%, 2/1/23 625,000 706,250 HD Supply, Inc. company guaranty sr. unsec. sub. notes 7.50%, 7/15/20 681,000 711,645 HudBay Minerals, Inc. company guaranty sr. unsec. notes 9.50%, 10/1/20 (Canada) 516,000 491,490 Huntsman International, LLC company guaranty sr. unsec. notes 5.125%, 11/15/22 100,000 101,500 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4.875%, 11/15/20 546,000 554,190 34 Premier Income Trust CORPORATE BONDS AND NOTES (35.3%)* cont. Principal amount Value Basic materials cont. Joseph T Ryerson & Son, Inc. 144A sr. notes 11.00%, 5/15/22 $315,000 $343,350 Louisiana-Pacific Corp. company guaranty sr. unsec. notes 7.50%, 6/1/20 526,000 547,040 Mercer International, Inc. company guaranty sr. unsec. notes 7.75%, 12/1/22 (Canada) 367,000 376,175 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 6.25%, 11/15/22 (Canada) 187,000 191,208 Norbord, Inc. 144A company guaranty sr. notes 6.25%, 4/15/23 (Canada) 320,000 337,600 Novelis, Inc. company guaranty sr. unsec. notes 8.75%, 12/15/20 722,000 752,685 Pactiv, LLC sr. unsec. unsub. bonds 8.375%, 4/15/27 45,000 50,400 Perstorp Holding AB 144A company guaranty sr. notes 8.75%, 5/15/17 (Sweden) 653,000 653,000 PQ Corp. 144A company guaranty sr. notes 6.75%, 11/15/22 105,000 111,038 Sealed Air Corp. 144A company guaranty sr. unsec. notes 6.875%, 7/15/33 502,000 532,120 Sealed Air Corp. 144A company guaranty sr. unsec. notes 6.50%, 12/1/20 247,000 283,124 Sealed Air Corp. 144A company guaranty sr. unsec. notes 5.25%, 4/1/23 320,000 339,200 Sealed Air Corp. 144A company guaranty sr. unsec. notes 5.125%, 12/1/24 140,000 147,175 Sealed Air Corp. 144A company guaranty sr. unsec. notes 4.875%, 12/1/22 129,000 135,611 Smurfit Kappa Acquisitions 144A company guaranty sr. unsec. notes 4.875%, 9/15/18 (Ireland) 200,000 209,750 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsec. unsub. notes 7.50%, 11/20/25 (Ireland) 278,000 328,388 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6.375%, 8/15/22 285,000 299,250 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 10/1/24 110,000 116,600 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5.25%, 4/15/23 45,000 47,138 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5.125%, 10/1/21 70,000 72,800 TMS International Corp. 144A company guaranty sr. unsec. sub. notes 7.625%, 10/15/21 384,000 276,480 Univar USA, Inc. 144A company guaranty sr. unsec. notes 6.75%, 7/15/23 310,000 319,325 USG Corp. 144A company guaranty sr. unsec. notes 5.875%, 11/1/21 285,000 298,894 USG Corp. 144A company guaranty sr. unsec. notes 5.50%, 3/1/25 266,000 283,955 Weekley Homes, LLC/Weekley Finance Corp. sr. unsec. notes 6.00%, 2/1/23 125,000 115,000 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5.625%, 10/1/24 489,000 524,453 WR Grace & Co.- Conn. 144A company guaranty sr. unsec. notes 5.125%, 10/1/21 268,000 283,410 Premier Income Trust 35 CORPORATE BONDS AND NOTES (35.3%)* cont. Principal amount Value Capital goods (2.1%) Advanced Disposal Services, Inc. company guaranty sr. unsec. notes 8.25%, 10/1/20 $1,115,000 $1,154,025 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7.75%, 11/15/19 503,000 567,133 Amstead Industries, Inc. 144A company guaranty sr. unsec. sub. notes 5.375%, 9/15/24 280,000 280,000 Amstead Industries, Inc. 144A company guaranty sr. unsec. sub. notes 5.00%, 3/15/22 367,000 370,670 Ardagh Packaging Finance PLC/Ardagh Holdings USA, Inc. 144A company guaranty sr. unsec. notes 7.25%, 5/15/24 (Ireland) 630,000 664,650 ATS Automation Tooling Systems, Inc. 144A sr. unsec. notes 6.50%, 6/15/23 (Canada) 419,000 428,734 Belden, Inc. 144A company guaranty sr. unsec. sub. notes 5.25%, 7/15/24 524,000 524,000 Berry Plastics Corp. company guaranty notes 6.00%, 10/15/22 155,000 164,494 Berry Plastics Corp. company guaranty notes 5.50%, 5/15/22 240,000 250,800 Berry Plastics Corp. company guaranty unsub. notes 5.125%, 7/15/23 154,000 159,005 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6.875%, 12/15/20 553,000 612,448 Crown Cork & Seal Co., Inc. company guaranty sr. unsec. bonds 7.375%, 12/15/26 145,000 161,313 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. sub. notes 7.75%, 12/15/20 (Luxembourg) 237,000 248,258 Gates Global, LLC/Gates Global Co. 144A company guaranty sr. unsec. notes 6.00%, 7/15/22 818,000 744,380 KLX, Inc. 144A company guaranty sr. unsec. notes 5.875%, 12/1/22 537,000 543,713 Legrand France SA sr. unsec. unsub. notes 8.50%, 2/15/25 (France) 158,000 215,586 Manitowoc Foodservice, Inc. 144A sr. unsec. notes 9.50%, 2/15/24 535,000 606,556 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4.875%, 3/15/23 467,000 447,153 Moog, Inc. 144A company guaranty sr. unsec. notes 5.25%, 12/1/22 514,000 529,420 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5.375%, 3/1/25 215,000 222,525 Oshkosh Corp. company guaranty sr. unsec. sub. notes 5.375%, 3/1/22 744,000 774,690 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8.25%, 2/15/21 (New Zealand) 100,000 104,000 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/ Reynolds Group Issuer Lu 144A company guaranty sr. unsec. unsub. notes 7.00%, 7/15/24 329,000 347,712 Terex Corp. company guaranty sr. unsec. notes 6.00%, 5/15/21 276,000 280,830 TI Group Automotive Systems, LLC 144A sr. unsec. notes 8.75%, 7/15/23 356,000 365,790 36 Premier Income Trust CORPORATE BONDS AND NOTES (35.3%)* cont. Principal amount Value Capital goods cont. TransDigm, Inc. company guaranty sr. unsec. sub. notes 7.50%, 7/15/21 $105,000 $111,038 TransDigm, Inc. company guaranty sr. unsec. unsub. notes 6.50%, 7/15/24 95,000 98,675 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4.75%, 4/29/25 540,000 564,300 ZF North America Capital, Inc. 144A company guaranty sr. unsec. unsub. notes 4.50%, 4/29/22 330,000 342,375 Communication services (4.3%) Altice Financing SA 144A company guaranty sr. notes 6.625%, 2/15/23 (Luxembourg) 400,000 401,000 Altice SA 144A company guaranty sr. unsec. notes 7.75%, 5/15/22 (Luxembourg) 1,000,000 1,013,750 Altice SA 144A company guaranty sr. unsec. notes 7.625%, 2/15/25 (Luxembourg) 350,000 346,500 Cablevision Systems Corp. sr. unsec. unsub. notes 8.625%, 9/15/17 472,000 501,500 Cablevision Systems Corp. sr. unsec. unsub. notes 8.00%, 4/15/20 400,000 417,000 Cablevision Systems Corp. sr. unsec. unsub. notes 7.75%, 4/15/18 45,000 48,206 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5.25%, 9/30/22 618,000 641,175 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A company guaranty sr. unsec. bonds 5.50%, 5/1/26 237,000 247,369 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A company guaranty sr. unsec. notes 5.875%, 4/1/24 563,000 601,003 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A sr. unsec. notes 5.75%, 2/15/26 112,000 118,160 CCO Holdings, LLC/CCO Holdings Capital Corp. 144A sr. unsec. unsub. notes 5.125%, 5/1/23 815,000 842,506 CenturyLink, Inc. sr. unsec. unsub. notes 6.75%, 12/1/23 348,000 361,920 CenturyLink, Inc. sr. unsec. unsub. notes 5.625%, 4/1/20 95,000 100,463 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5.125%, 12/15/21 469,000 466,362 Cequel Communications Holdings I, LLC/Cequel Capital Corp. 144A sr. unsec. unsub. notes 5.125%, 12/15/21 381,000 380,048 Crown Castle International Corp. sr. unsec. notes 4.875%, 4/15/22 R 205,000 228,063 CSC Holdings, LLC sr. unsec. unsub. bonds 5.25%, 6/1/24 525,000 499,742 CSC Holdings, LLC sr. unsec. unsub. notes 6.75%, 11/15/21 124,000 131,595 Digicel Group, Ltd. 144A sr. unsec. notes 8.25%, 9/30/20 (Jamaica) 480,000 438,000 Digicel, Ltd. 144A company guaranty sr. unsec. notes 6.75%, 3/1/23 (Jamaica) 610,000 565,775 DISH DBS Corp. company guaranty sr. unsec. unsub. notes 5.875%, 11/15/24 305,000 294,325 Frontier Communications Corp. sr. unsec. notes 11.00%, 9/15/25 348,000 371,490 Premier Income Trust 37 CORPORATE BONDS AND NOTES (35.3%)* cont. Principal amount Value Communication services cont. Frontier Communications Corp. sr. unsec. notes 10.50%, 9/15/22 $465,000 $502,200 Frontier Communications Corp. sr. unsec. notes 8.875%, 9/15/20 142,000 152,606 Frontier Communications Corp. sr. unsec. notes 6.25%, 9/15/21 160,000 155,600 Frontier Communications Corp. sr. unsec. unsub. notes 7.625%, 4/15/24 115,000 105,800 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7.50%, 4/1/21 (Bermuda) 270,000 191,700 Intelsat Jackson Holdings SA company guaranty sr. unsec. unsub. bonds 6.625%, 12/15/22 (Bermuda) 22,000 15,180 Intelsat Luxembourg SA company guaranty sr. unsec. bonds 7.75%, 6/1/21 (Luxembourg) 49,000 11,270 Intelsat Luxembourg SA company guaranty sr. unsec. sub. bonds 8.125%, 6/1/23 (Luxembourg) 90,000 20,925 Level 3 Communications, Inc. sr. unsec. unsub. notes 5.75%, 12/1/22 140,000 146,300 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 6.125%, 1/15/21 150,000 156,188 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 5.375%, 1/15/24 170,000 178,288 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 5.375%, 8/15/22 475,000 498,750 Numericable-SFR SA 144A company guaranty sr. notes 6.00%, 5/15/22 (France) 1,075,000 1,045,438 Numericable-SFR SA 144A sr. bonds 6.25%, 5/15/24 (France) 450,000 432,563 Quebecor Media, Inc. sr. unsec. unsub. notes 5.75%, 1/15/23 (Canada) 88,000 91,740 Qwest Corp. sr. unsec. unsub. notes 7.25%, 9/15/25 382,000 416,476 SFR Group SA 144A company guaranty sr. notes 5.625%, 5/15/24 (France) EUR 110,000 125,286 Sprint Capital Corp. company guaranty sr. unsec. unsub. notes 6.875%, 11/15/28 $745,000 638,838 Sprint Communications, Inc. sr. unsec. notes 7.00%, 8/15/20 238,000 226,695 Sprint Communications, Inc. sr. unsec. unsub. notes 8.375%, 8/15/17 695,000 720,194 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9.00%, 11/15/18 656,000 710,940 Sprint Corp. company guaranty sr. unsec. sub. notes 7.875%, 9/15/23 929,000 848,298 Sprint Corp. company guaranty sr. unsec. sub. notes 7.25%, 9/15/21 465,000 433,905 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6.625%, 4/1/23 658,000 703,238 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6.375%, 3/1/25 320,000 342,400 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6.25%, 4/1/21 480,000 504,000 T-Mobile USA, Inc. company guaranty sr. unsec. notes 6.00%, 3/1/23 291,000 307,657 38Premier Income Trust CORPORATE BONDS AND NOTES (35.3%)* cont. Principal amount Value Communication services cont. T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.464%, 4/28/19 $175,000 $178,281 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.125%, 1/15/22 455,000 480,025 Telenet Finance V Luxembourg SCA 144A sr. notes 6.75%, 8/15/24 (Luxembourg) EUR 680,000 848,114 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH company guaranty sr. notes 5.625%, 4/15/23 (Germany) EUR 115,200 137,964 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH company guaranty sr. notes Ser. REGS, 5.75%, 1/15/23 (Germany) EUR 88,290 105,728 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 5.125%, 1/21/23 (Germany) EUR 433,350 512,876 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5.00%, 7/15/22 (Canada) $662,000 680,205 Virgin Media Secured Finance PLC 144A sr. notes 6.00%, 4/15/21 (United Kingdom) GBP 481,500 664,642 West Corp. 144A company guaranty sr. unsec. sub. notes 5.375%, 7/15/22 $609,000 570,938 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. sub. notes 10.25%, 7/15/19 396,000 412,335 Wind Acquisition Finance SA 144A company guaranty notes 7.375%, 4/23/21 (Luxembourg) 225,000 223,875 Wind Acquisition Finance SA 144A company guaranty sr. notes 4.00%, 7/15/20 (Luxembourg) EUR 290,000 327,057 Windstream Services, LLC company guaranty sr. unsec. notes 7.75%, 10/1/21 $32,000 30,400 Windstream Services, LLC company guaranty sr. unsec. notes 6.375%, 8/1/23 659,000 570,035 Ziggo Bond Finance BV 144A sr. unsec. bonds 4.625%, 1/15/25 (Netherlands) EUR 115,000 127,040 Consumer cyclicals (5.4%) AMC Entertainment, Inc. company guaranty sr. unsec. sub. notes 5.875%, 2/15/22 $255,000 260,738 AMC Entertainment, Inc. 144A company guaranty sr. unsec. sub. notes 5.75%, 6/15/25 240,000 240,000 American Builders & Contractors Supply Co., Inc. 144A sr. unsec. notes 5.75%, 12/15/23 377,000 397,264 American Tire Distributors, Inc. 144A sr. unsec. sub. notes 10.25%, 3/1/22 561,000 515,419 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 2/1/20 512,000 559,618 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10.625%, 7/15/17 238,000 218,960 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8.00%, 6/15/21 222,000 98,790 Boyd Gaming Corp. company guaranty sr. unsec. sub. notes 6.875%, 5/15/23 344,000 368,510 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6.50%, 12/15/20 (Canada) 535,000 545,700 Premier Income Trust 39 CORPORATE BONDS AND NOTES (35.3%)* cont. Principal amount Value Consumer cyclicals cont. Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6.125%, 7/1/22 (Canada) $225,000 $222,750 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 6.25%, 12/15/21 562,000 609,770 CalAtlantic Group, Inc. company guaranty sr. unsec. sub. notes 5.875%, 11/15/24 195,000 208,163 Cedar Fair LP/Canada’s Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5.25%, 3/15/21 235,000 244,400 Cinemark USA, Inc. company guaranty sr. unsec. notes 5.125%, 12/15/22 165,000 170,363 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 4.875%, 6/1/23 140,000 142,800 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. sub. notes 7.625%, 3/15/20 298,000 296,510 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. unsub. notes 6.50%, 11/15/22 865,000 895,275 Dollar Tree, Inc. company guaranty sr. unsec. unsub. notes 5.75%, 3/1/23 155,000 167,400 Dollar Tree, Inc. company guaranty sr. unsec. unsub. notes 5.25%, 3/1/20 105,000 109,331 Eldorado Resorts, Inc. company guaranty sr. unsec. unsub. notes 7.00%, 8/1/23 440,000 462,000 Fiat Chryslet Automobiles NV sr. unsec. unsub. notes 5.25%, 4/15/23 (Italy) 430,000 434,300 General Motors Co. sr. unsec. unsub. notes 6.75%, 4/1/46 80,000 103,942 Gibson Brands, Inc. 144A sr. notes 8.875%, 8/1/18 172,000 97,610 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. sub. notes 4.875%, 11/1/20 400,000 423,048 GLP Capital LP/GLP Financing II, Inc. company guaranty sr. unsec. unsub. notes 5.375%, 4/15/26 165,000 175,931 Goodyear Tire & Rubber Co. (The) company guaranty sr. unsec. notes 5.00%, 5/31/26 120,000 126,450 Gray Television, Inc. company guaranty sr. unsec. sub. notes 7.50%, 10/1/20 487,000 508,306 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6.625%, 7/25/22 (Canada) CAD 541,000 429,891 Grupo Televisa SAB sr. unsec. unsub. bonds 6.625%, 1/15/40 (Mexico) $195,000 232,369 Hanesbrands, Inc. 144A company guaranty sr. unsec. unsub. notes 4.625%, 5/15/24 320,000 328,000 Howard Hughes Corp. (The) 144A sr. unsec. notes 6.875%, 10/1/21 729,000 756,338 iHeartCommunications, Inc. company guaranty sr. notes 9.00%, 12/15/19 674,000 542,354 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5.875%, 3/15/21 289,000 301,283 JC Penney Corp, Inc. company guaranty sr. unsec. bonds 8.125%, 10/1/19 168,000 175,560 JC Penney Corp, Inc. company guaranty sr. unsec. unsub. notes 5.65%, 6/1/20 71,000 68,249 40Premier Income Trust CORPORATE BONDS AND NOTES (35.3%)* cont. Principal amount Value Consumer cyclicals cont. Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9.75%, 10/15/19 ‡‡ $280,000 $246,400 Jo-Ann Stores, Inc. 144A sr. unsec. notes 8.125%, 3/15/19 535,000 522,294 L Brands, Inc. company guaranty sr. unsec. notes 6.625%, 4/1/21 457,000 523,265 L Brands, Inc. company guaranty sr. unsec. sub. notes 5.625%, 2/15/22 190,000 209,950 Lamar Media Corp. company guaranty sr. unsec. sub. notes 5.875%, 2/1/22 130,000 135,688 Lamar Media Corp. company guaranty sr. unsec. sub. notes 5.375%, 1/15/24 187,000 196,350 Lear Corp. company guaranty sr. unsec. notes 5.25%, 1/15/25 56,000 59,780 Lear Corp. company guaranty sr. unsec. unsub. notes 5.375%, 3/15/24 125,000 133,750 Lennar Corp. company guaranty sr. unsec. notes 4.50%, 6/15/19 200,000 209,500 Lennar Corp. company guaranty sr. unsec. unsub. notes 4.75%, 11/15/22 580,000 609,000 Lennar Corp. company guaranty sr. unsec. unsub. notes 4.75%, 4/1/21 240,000 252,600 LIN Television Corp. company guaranty sr. unsec. unsub. notes 5.875%, 11/15/22 59,000 61,213 Masonite International Corp. 144A company guaranty sr. unsec. notes 5.625%, 3/15/23 126,000 132,773 Mattamy Group Corp. 144A sr. unsec. notes 6.50%, 11/15/20 (Canada) 537,000 530,959 MGM Resorts International company guaranty sr. unsec. notes 6.75%, 10/1/20 410,000 453,050 MGM Resorts International company guaranty sr. unsec. notes 5.25%, 3/31/20 67,000 71,355 MGM Resorts International company guaranty sr. unsec. unsub. notes 6.625%, 12/15/21 337,000 373,228 Navistar International Corp. company guaranty sr. unsec. notes 8.25%, 11/1/21 188,000 139,120 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7.125%, 6/1/28 260,000 245,700 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8.75%, 10/15/21 ‡‡ 721,000 569,590 Neiman Marcus Group, Ltd. 144A company guaranty sr. unsec. sub. notes 8.00%, 10/15/21 220,000 186,472 Nexstar Escrow Corp. 144A company guaranty sr. unsec. notes 5.625%, 8/1/24 350,000 355,688 Nielsen Co. Luxembourg Sarl (The) 144A company guaranty sr. unsec. sub. notes 5.50%, 10/1/21 (Luxembourg) 598,000 621,920 Nortek, Inc. company guaranty sr. unsec. sub. notes 8.50%, 4/15/21 607,000 637,350 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5.875%, 3/15/25 315,000 335,869 Outfront Media Capital, LLC/Outfront Media Capital Corp. company guaranty sr. unsec. sub. notes 5.625%, 2/15/24 209,000 221,018 Owens Corning company guaranty sr. unsec. notes 4.20%, 12/1/24 296,000 313,518 Premier Income Trust 41 CORPORATE BONDS AND NOTES (35.3%)* cont. Principal amount Value Consumer cyclicals cont. Penn National Gaming, Inc. sr. unsec. sub. notes 5.875%, 11/1/21 $513,000 $532,879 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5.75%, 10/1/22 439,000 445,629 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5.50%, 5/15/26 126,000 124,425 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5.375%, 12/1/24 290,000 288,550 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 7.875%, 6/15/32 265,000 308,063 PulteGroup, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 3/1/26 400,000 417,144 Regal Entertainment Group sr. unsec. sub. notes 5.75%, 2/1/25 390,000 393,900 Regal Entertainment Group sr. unsec. sub. notes 5.75%, 6/15/23 312,000 319,800 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 6.125%, 8/15/21 430,000 440,750 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12.125%, 9/1/18 555,000 564,713 Sabre GLBL, Inc. 144A company guaranty sr. notes 5.375%, 4/15/23 365,000 382,338 Scientific Games International, Inc. company guaranty sr. unsec. notes 10.00%, 12/1/22 1,203,000 1,069,166 Scientific Games International, Inc. company guaranty sr. unsec. sub. notes 6.25%, 9/1/20 115,000 78,200 Scientific Games International, Inc. 144A company guaranty sr. notes 7.00%, 1/1/22 345,000 358,800 Sinclair Television Group, Inc. company guaranty sr. unsec. sub. notes 6.375%, 11/1/21 59,000 62,098 Sinclair Television Group, Inc. company guaranty sr. unsec. sub. notes 5.375%, 4/1/21 17,000 17,680 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. sub. notes 5.625%, 8/1/24 653,000 674,223 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. sub. notes 6.00%, 7/15/24 263,000 278,780 Sirius XM Radio, Inc. 144A company guaranty sr. unsec. unsub. notes 5.875%, 10/1/20 20,000 20,650 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5.25%, 1/15/21 676,000 696,280 Spectrum Brands, Inc. company guaranty sr. unsec. notes 5.75%, 7/15/25 240,000 259,800 Spectrum Brands, Inc. company guaranty sr. unsec. sub. notes 6.625%, 11/15/22 25,000 26,594 Spectrum Brands, Inc. company guaranty sr. unsec. sub. notes 6.375%, 11/15/20 30,000 31,313 Standard Industries, Inc. 144A sr. unsec. notes 6.00%, 10/15/25 100,000 108,250 Standard Industries, Inc. 144A sr. unsec. notes 5.375%, 11/15/24 501,000 525,424 Standard Industries, Inc./NJ 144A sr. unsec. notes 5.125%, 2/15/21 50,000 52,250 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6.375%, 6/1/21 417,000 414,915 42Premier Income Trust CORPORATE BONDS AND NOTES (35.3%)* cont. Principal amount Value Consumer cyclicals cont. Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5.25%, 4/15/21 $747,000 $760,073 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. sub. notes 5.625%, 3/1/24 165,000 167,475 TEGNA, Inc. 144A company guaranty sr. unsec. unsub. notes 4.875%, 9/15/21 218,000 226,175 Tempur Sealy International, Inc. 144A company guaranty sr. unsec. unsub. bonds 5.50%, 6/15/26 185,000 187,198 Thomas Cook Finance PLC 144A company guaranty sr. unsec. bonds 6.75%, 6/15/21 (United Kingdom) EUR 713,000 749,322 Tribune Media Co. company guaranty sr. unsec. notes 5.875%, 7/15/22 $420,000 428,400 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8.50%, 5/15/21 100,000 104,963 Consumer staples (1.8%) 1011/New Red Finance, Inc. 144A company guaranty notes 6.00%, 4/1/22 (Canada) 795,000 833,756 1011/New Red Finance, Inc. 144A company guaranty sr. notes 4.625%, 1/15/22 (Canada) 170,000 175,525 Ashtead Capital, Inc. 144A company guaranty notes 6.50%, 7/15/22 828,000 873,540 Ashtead Capital, Inc. 144A company guaranty notes 5.625%, 10/1/24 310,000 322,400 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 4/1/23 400,000 397,000 BlueLine Rental Finance Corp. 144A notes 7.00%, 2/1/19 324,000 298,080 CEC Entertainment, Inc. company guaranty sr. unsec. sub. notes 8.00%, 2/15/22 241,000 237,385 Ceridian HCM Holding, Inc. 144A sr. unsec. notes 11.00%, 3/15/21 926,000 935,260 Constellation Brands, Inc. company guaranty sr. unsec. notes 4.25%, 5/1/23 115,000 121,900 Constellation Brands, Inc. company guaranty sr. unsec. notes 3.75%, 5/1/21 585,000 615,713 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6.00%, 5/1/22 200,000 231,000 Corrections Corp. of America company guaranty sr. unsec. notes 4.625%, 5/1/23 R 461,000 467,915 Corrections Corp. of America company guaranty sr. unsec. sub. notes 4.125%, 4/1/20 R 153,000 157,016 Dean Foods Co. 144A company guaranty sr. unsec. notes 6.50%, 3/15/23 330,000 348,150 ESAL GmbH 144A company guaranty sr. unsec. notes 6.25%, 2/5/23 (Brazil) 310,000 303,800 JBS USA, LLC/JBS USA Finance, Inc. 144A company guaranty sr. unsec. notes 7.25%, 6/1/21 (Brazil) 810,000 836,325 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8.25%, 2/1/20 (Brazil) 150,000 155,625 KFC Holding Co./Pizza Hut Holdings, LLC/Taco Bell of America, LLC 144A company guaranty sr. unsec. notes 5.25%, 6/1/26 295,000 312,145 Premier Income Trust 43 CORPORATE BONDS AND NOTES (35.3%)* cont. Principal amount Value Consumer staples cont. KFC Holding Co./Pizza Hut Holdings, LLC/Taco Bell of America, LLC 144A company guaranty sr. unsec. notes 5.00%, 6/1/24 $295,000 $308,275 Landry’s Holdings II, Inc. 144A sr. unsec. notes 10.25%, 1/1/18 85,000 86,594 Pilgrim’s Pride Corp. 144A company guaranty sr. unsec. notes 5.75%, 3/15/25 202,000 204,525 Prestige Brands, Inc. 144A company guaranty sr. unsec. notes 5.375%, 12/15/21 320,000 326,000 Revlon Consumer Products Corp. company guaranty sr. unsec. sub. notes 5.75%, 2/15/21 540,000 548,100 Revlon Escrow Corp. 144A sr. unsec. notes 6.25%, 8/1/24 161,000 163,013 Rite Aid Corp. 144A company guaranty sr. unsec. unsub. notes 6.125%, 4/1/23 473,000 501,971 Vander Intermediate Holding II Corp. 144A sr. unsec. notes 9.75%, 2/1/19 ‡‡ 112,000 63,840 WhiteWave Foods Co. (The) company guaranty sr. unsec. notes 5.375%, 10/1/22 454,000 518,128 Energy (7.7%) Antero Resources Corp. company guaranty sr. unsec. notes 5.625%, 6/1/23 178,000 168,433 Antero Resources Corp. company guaranty sr. unsec. sub. notes 5.125%, 12/1/22 208,000 193,960 Antero Resources Finance Corp. company guaranty sr. unsec. sub. notes 5.375%, 11/1/21 324,000 310,230 Archrock Partners LP/Archrock Partners Finance Corp. company guaranty sr. unsec. notes 6.00%, 10/1/22 355,000 319,500 Archrock Partners LP/Archrock Partners Finance Corp. company guaranty sr. unsec. notes 6.00%, 4/1/21 146,000 134,685 Baytex Energy Corp. 144A company guaranty sr. unsec. sub. notes 5.625%, 6/1/24 (Canada) 295,000 233,050 Baytex Energy Corp. 144A company guaranty sr. unsec. sub. notes 5.125%, 6/1/21 (Canada) 41,000 33,723 California Resources Corp. 144A company guaranty notes 8.00%, 12/15/22 634,000 405,887 CHC Helicopter SA company guaranty sr. notes 9.25%, 10/15/20 (Canada) (In default) † 211,500 101,784 Chesapeake Energy Corp. 144A company guaranty notes 8.00%, 12/15/22 411,000 357,570 Concho Resources, Inc. company guaranty sr. unsec. notes 5.50%, 4/1/23 448,000 442,400 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5.50%, 10/1/22 204,000 202,470 Continental Resources, Inc. company guaranty sr. unsec. notes 3.80%, 6/1/24 250,000 213,750 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6.375%, 8/15/21 81,000 53,865 Denbury Resources, Inc. 144A company guaranty notes 9.00%, 5/15/21 448,000 448,000 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 6.375%, 6/15/23 180,000 90,000 44 Premier Income Trust CORPORATE BONDS AND NOTES (35.3%)* cont. Principal amount Value Energy cont. EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. sub. notes 9.375%, 5/1/20 $781,000 $452,980 Gazprom OAO Via Gaz Capital SA sr. unsec. unsub. notes Ser. REGS, EMTN, 7.288%, 8/16/37 (Russia) 780,000 877,500 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 9.25%, 4/23/19 (Russia) 394,000 452,115 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 7.288%, 8/16/37 (Russia) 575,000 647,594 Halcon Resources Corp. company guaranty sr. unsec. notes 9.75%, 7/15/20 (In default) † 390,000 85,800 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8.875%, 5/15/21 (In default) † 765,000 168,300 Hess Corp. sr. unsec. unsub. notes 7.30%, 8/15/31 210,000 242,257 Holly Energy Partners LP/Holly Energy Finance Corp. 144A company guaranty sr. unsec. notes 6.00%, 8/1/24 351,000 354,510 Key Energy Services, Inc. company guaranty sr. unsec. unsub. notes 6.75%, 3/1/21 (In default) † 62,000 21,390 Laredo Petroleum, Inc. company guaranty sr. unsec. notes 7.375%, 5/1/22 428,000 416,230 Lightstream Resources, Ltd. 144A sr. unsec. notes 8.625%, 2/1/20 (Canada) (In default) † 340,000 27,200 Linn Energy, LLC/Linn Energy Finance Corp. 144A company guaranty notes 12.00%, 12/15/20 (In default) † 993,000 368,651 Lone Pine Resources Canada, Ltd. escrow company guaranty sr. unsec. notes 10.375%, 2/15/17 (Canada) F 184,000 10 Lukoil International Finance BV 144A company guaranty sr. unsec. unsub. bonds 6.656%, 6/7/22 (Russia) 1,080,000 1,219,147 MEG Energy Corp. 144A company guaranty sr. unsec. notes 7.00%, 3/31/24 (Canada) 108,000 78,300 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6.50%, 3/15/21 (Canada) 208,000 154,960 Milagro Oil & Gas, Inc. company guaranty notes 10.50%, 5/15/17 (In default) † 520,000 183,300 Newfield Exploration Co. sr. unsec. unsub. notes 5.75%, 1/30/22 180,000 179,100 Newfield Exploration Co. sr. unsec. unsub. notes 5.375%, 1/1/26 240,000 229,200 Oasis Petroleum, Inc. company guaranty sr. unsec. sub. notes 6.875%, 1/15/23 196,000 164,640 Oasis Petroleum, Inc. company guaranty sr. unsec. unsub. notes 6.875%, 3/15/22 324,000 282,690 Pertamina Persero PT 144A sr. unsec. unsub. notes 4.875%, 5/3/22 (Indonesia) 270,000 287,684 Pertamina Persero PT 144A sr. unsec. unsub. notes 4.30%, 5/20/23 (Indonesia) 400,000 411,250 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 8.75%, 5/23/26 (Brazil) 4,900,000 5,094,530 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 8.375%, 5/23/21 (Brazil) 1,938,000 2,049,435 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 7.875%, 3/15/19 (Brazil) 960,000 1,014,000 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6.875%, 1/20/40 (Brazil) 40,000 32,950 Premier Income Trust 45 CORPORATE BONDS AND NOTES (35.3%)* cont. Principal amount Value Energy cont. Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 6.25%, 3/17/24 (Brazil) $4,115,000 $3,826,950 Petrobras Global Finance BV company guaranty sr. unsec. unsub. notes 5.375%, 1/27/21 (Brazil) 960,000 910,800 Petroleos de Venezuela SA company guaranty sr. unsec. unsub. notes 5.375%, 4/12/27 (Venezuela) 2,067,000 754,992 Petroleos de Venezuela SA sr. unsec. notes 5.125%, 10/28/16 (Venezuela) 3,438,000 3,266,100 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 8.50%, 11/2/17 (Venezuela) 5,470,000 4,198,225 Petroleos de Venezuela SA 144A company guaranty sr. unsec. notes 6.00%, 11/15/26 (Venezuela) 2,345,000 855,925 Petroleos Mexicanos company guaranty sr. unsec. unsub. bonds 6.625%, 6/15/35 (Mexico) 340,000 351,543 Petroleos Mexicanos company guaranty sr. unsec. unsub. bonds 5.625%, 1/23/46 (Mexico) 525,000 480,953 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 8.00%, 5/3/19 (Mexico) 1,440,000 1,618,992 Petroleos Mexicanos company guaranty sr. unsec. unsub. notes 4.50%, 1/23/26 (Mexico) 5,265,000 5,091,255 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5.625%, 11/15/23 192,000 171,360 Rose Rock Midstream LP/Rose Rock Finance Corp. company guaranty sr. unsec. sub. notes 5.625%, 7/15/22 58,000 52,055 Sabine Pass Liquefaction, LLC sr. notes 6.25%, 3/15/22 220,000 230,175 Sabine Pass Liquefaction, LLC sr. notes 5.75%, 5/15/24 210,000 215,250 Sabine Pass Liquefaction, LLC sr. notes 5.625%, 4/15/23 210,000 214,200 Sabine Pass LNG LP company guaranty sr. sub. notes 6.50%, 11/1/20 175,000 182,000 Samson Investment Co. company guaranty sr. unsec. notes 9.75%, 2/15/20 (In default) † 950,000 26,125 SandRidge Energy, Inc. 144A company guaranty notes 8.75%, 6/1/20 (In default) † 470,000 160,975 Seven Generations Energy, Ltd. 144A sr. unsec. sub. notes 8.25%, 5/15/20 (Canada) 365,000 375,950 Seventy Seven Energy, Inc. sr. unsec. sub. notes 6.50%, 7/15/22 (In default) † 45,000 2,700 SM Energy Co. sr. unsec. sub. notes 5.00%, 1/15/24 208,000 166,400 SM Energy Co. sr. unsec. unsub. notes 6.50%, 1/1/23 267,000 225,615 Tervita Corp. 144A company guaranty sr. notes 9.00%, 11/15/18 (Canada) CAD 103,000 75,338 Tervita Corp. 144A sr. notes 8.00%, 11/15/18 (Canada) $125,000 120,313 Tervita Corp. 144A sr. unsec. notes 10.875%, 2/15/18 (Canada) (In default) † 105,000 27,300 Triangle USA Petroleum Corp. 144A company guaranty sr. unsec. notes 6.75%, 7/15/22 (In default) † 70,000 16,100 Unit Corp. company guaranty sr. unsec. sub. notes 6.625%, 5/15/21 109,000 85,020 Williams Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6.125%, 7/15/22 340,000 347,694 46 Premier Income Trust CORPORATE BONDS AND NOTES (35.3%)* cont. Principal amount Value Energy cont. Williams Partners LP/ACMP Finance Corp. sr. unsec. unsub. notes 4.875%, 5/15/23 $469,000 $465,483 WPX Energy, Inc. sr. unsec. notes 7.50%, 8/1/20 430,000 423,550 WPX Energy, Inc. sr. unsec. unsub. notes 6.00%, 1/15/22 532,000 481,460 Financials (5.1%) Alliance Data Systems Corp. 144A company guaranty sr. unsec. notes 5.375%, 8/1/22 778,000 762,440 Ally Financial, Inc. company guaranty sr. unsec. notes 8.00%, 11/1/31 543,000 661,103 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7.50%, 9/15/20 1,320,000 1,508,100 Ally Financial, Inc. sub. unsec. notes 5.75%, 11/20/25 220,000 229,075 American International Group, Inc. jr. unsec. sub. FRB 8.175%, 5/15/58 163,000 211,900 Banco Nacional de Costa Rica 144A sr. unsec. unsub. notes 4.875%, 11/1/18 (Costa Rica) 250,000 257,268 Bank of America Corp. jr. unsec. sub. FRN Ser. AA, 6.10%, perpetual maturity 148,000 154,290 Bank of America Corp. jr. unsec. sub. FRN Ser. Z, 6.50%, perpetual maturity 185,000 201,997 CBRE Services, Inc. company guaranty sr. unsec. notes 5.25%, 3/15/25 175,000 187,137 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5.00%, 3/15/23 191,000 199,759 CIT Group, Inc. sr. unsec. notes 3.875%, 2/19/19 155,000 158,100 CIT Group, Inc. sr. unsec. sub. notes 5.00%, 8/1/23 255,000 269,025 CIT Group, Inc. sr. unsec. unsub. notes 5.375%, 5/15/20 310,000 328,600 CIT Group, Inc. sr. unsec. unsub. notes 5.00%, 8/15/22 315,000 331,538 CIT Group, Inc. 144A sr. unsec. notes 5.50%, 2/15/19 380,000 402,800 CNO Financial Group, Inc. sr. unsec. unsub. notes 5.25%, 5/30/25 443,000 459,613 Credit Acceptance Corp. company guaranty sr. unsec. notes 6.125%, 2/15/21 372,000 367,350 DFC Finance Corp. 144A company guaranty sr. notes 10.50%, 6/15/20 373,000 195,825 Dresdner Funding Trust I jr. unsec. sub. notes 8.151%, 6/30/31 500,000 589,475 Dresdner Funding Trust I 144A jr. unsec. sub. notes 8.151%, 6/30/31 379,000 446,822 E*Trade Financial Corp. sr. unsec. unsub. notes 5.375%, 11/15/22 277,000 293,620 E*Trade Financial Corp. sr. unsec. unsub. notes 4.625%, 9/15/23 371,000 382,130 ESH Hospitality, Inc. 144A company guaranty sr. unsec. notes 5.25%, 5/1/25 R 360,000 358,200 Genworth Holdings, Inc. company guaranty jr. unsec. sub. FRN 6.15%, 11/15/66 172,000 55,040 Hub Holdings, LLC/Hub Holdings Finance, Inc. 144A sr. unsec. sub. notes 8.125%, 7/15/19 ‡‡ 161,000 155,365 HUB International, Ltd. 144A sr. unsec. notes 7.875%, 10/1/21 475,000 476,188 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 5.875%, 2/1/22 440,000 420,200 Premier Income Trust 47 CORPORATE BONDS AND NOTES (35.3%)* cont. Principal amount Value Financials cont. International Lease Finance Corp. sr. unsec. unsub. notes 5.875%, 8/15/22 $20,000 $22,800 iStar, Inc. sr. unsec. notes 5.00%, 7/1/19 R 25,000 24,625 Liberty Mutual Insurance Co. 144A unsec. sub. notes 7.697%, 10/15/97 670,000 883,667 Lloyds Banking Group PLC 144A jr. unsec. sub. FRN 6.657%, perpetual maturity (United Kingdom) 320,000 350,400 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6.375%, 2/15/22 R 505,000 529,619 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. sub. notes 6.875%, 5/1/21 R 177,000 183,248 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 7.875%, 10/1/20 185,000 174,015 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6.50%, 7/1/21 499,000 429,140 OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. sub. notes 6.75%, 12/15/19 228,000 230,622 OneMain Financial Holdings, LLC 144A company guaranty sr. unsec. unsub. notes 7.25%, 12/15/21 275,000 275,000 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6.75%, 6/15/21 560,000 538,300 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 8.00%, perpetual maturity (United Kingdom) 230,000 227,728 Royal Bank of Scotland Group PLC jr. unsec. sub. FRB 7.50%, perpetual maturity (United Kingdom) 410,000 398,110 Royal Bank of Scotland Group PLC unsec. sub. bonds 5.125%, 5/28/24 (United Kingdom) 235,000 235,809 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sr. unsec. unsub. notes 7.75%, 5/29/18 (Russia) 550,000 592,515 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A sr. unsec. unsub. notes 5.298%, 12/27/17 (Russia) 600,000 610,500 Sberbank of Russia Via SB Capital SA 144A sr. unsec. notes 6.125%, 2/7/22 (Russia) 500,000 545,625 Springleaf Finance Corp. company guaranty sr. unsec. unsub. notes 6.00%, 6/1/20 1,385,000 1,343,450 Springleaf Finance Corp. sr. unsec. unsub. notes 5.25%, 12/15/19 238,000 230,860 TMX Finance, LLC/TitleMax Finance Corp. 144A company guaranty sr. notes 8.50%, 9/15/18 158,000 124,030 TRI Pointe Group, Inc./TRI Pointe Homes, Inc. company guaranty sr. unsec. unsub. notes 5.875%, 6/15/24 344,000 354,320 UBS AG/Jersey jr. unsec. sub. FRN Ser. EMTN, 7.152%, perpetual maturity (Jersey) EUR 400,000 485,105 USI, Inc./NY 144A sr. unsec. notes 7.75%, 1/15/21 $456,000 460,560 VEREIT Operating Partnership LP company guaranty sr. unsec. unsub. bonds 4.875%, 6/1/26 R 55,000 57,750 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.902%, 7/9/20 (Russia) 150,000 160,688 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.80%, 11/22/25 (Russia) 468,000 499,716 48Premier Income Trust CORPORATE BONDS AND NOTES (35.3%)* cont. Principal amount Value Financials cont. Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 5.942%, 11/21/23 (Russia) $200,000 $204,173 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6.875%, 5/29/18 (Russia) 2,486,000 2,639,287 VTB Bank OJSC Via VTB Capital SA 144A unsec. sub. bonds 6.95%, 10/17/22 (Russia) 5,600,000 5,810,000 VTB Bank PJSC via VTB Eurasia, Ltd. 144A unsec. sub. FRN 9.50%, perpetual maturity (Russia) 450,000 470,813 Walter Investment Management Corp. company guaranty sr. unsec. notes 7.875%, 12/15/21 69,000 33,465 Health care (2.5%) Acadia Healthcare Co., Inc. company guaranty sr. unsec. sub. notes 6.125%, 3/15/21 455,000 469,788 Acadia Healthcare Co., Inc. company guaranty sr. unsec. sub. notes 5.125%, 7/1/22 195,000 192,075 AMAG Pharmaceuticals, Inc. 144A company guaranty sr. unsec. notes 7.875%, 9/1/23 442,000 428,077 Centene Corp. sr. unsec. unsub. notes 6.125%, 2/15/24 395,000 424,380 Centene Corp. sr. unsec. unsub. notes 5.625%, 2/15/21 125,000 132,031 Centene Corp. sr. unsec. unsub. notes 4.75%, 5/15/22 305,000 314,150 CHS/Community Health Systems, Inc. company guaranty sr. unsec. notes 6.875%, 2/1/22 410,000 352,600 Concordia International Corp. 144A company guaranty sr. unsec. notes 7.00%, 4/15/23 (Canada) 298,000 245,850 Crimson Merger Sub, Inc. 144A sr. unsec. notes 6.625%, 5/15/22 563,000 479,958 DPx Holdings BV 144A sr. unsec. sub. notes 7.50%, 2/1/22 (Netherlands) 489,000 519,563 Endo Finance, LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 5.375%, 1/15/23 295,000 255,175 Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. notes 6.00%, 2/1/25 (Ireland) 200,000 172,500 Endo Limited/Endo Finance LLC/Endo Finco, Inc. 144A company guaranty sr. unsec. unsub. notes 6.00%, 7/15/23 (Ireland) 540,000 473,175 Halyard Health, Inc. company guaranty sr. unsec. unsub. notes 6.25%, 10/15/22 323,000 324,615 HCA, Inc. company guaranty sr. bonds 5.25%, 6/15/26 256,000 271,360 HCA, Inc. company guaranty sr. notes 6.50%, 2/15/20 1,744,000 1,918,400 HCA, Inc. company guaranty sr. unsec. unsub. notes 7.50%, 2/15/22 128,000 145,280 HCA, Inc. company guaranty sr. unsec. unsub. notes 5.375%, 2/1/25 120,000 124,876 Jaguar Holding Co. II/Pharmaceutical Product Development, LLC 144A company guaranty sr. unsec. notes 6.375%, 8/1/23 370,000 392,496 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sub. notes 10.50%, 11/1/18 12,000 12,255 Kinetic Concepts, Inc./KCI USA, Inc. 144A company guaranty sr. notes 7.875%, 2/15/21 360,000 388,127 Premier Income Trust49 CORPORATE BONDS AND NOTES (35.3%)* cont. Principal amount Value Health care cont. Mallinckrodt International Finance SA/Mallinckrodt CB, LLC 144A company guaranty sr. unsec. unsub. notes 5.50%, 4/15/25 (Luxembourg) $329,000 $305,970 MEDNAX, Inc. 144A company guaranty sr. unsec. unsub. notes 5.25%, 12/1/23 160,000 166,800 Molina Healthcare, Inc. 144A company guaranty sr. unsec. notes 5.375%, 11/15/22 270,000 275,400 Omega Healthcare Investors, Inc. company guaranty sr. unsec. unsub. notes 4.95%, 4/1/24 R 220,000 228,656 Service Corp. International/US sr. unsec. notes 5.375%, 1/15/22 577,000 605,850 Service Corp. International/US sr. unsec. unsub. notes 5.375%, 5/15/24 1,075,000 1,147,563 Sterigenics-Nordion Holdings, LLC 144A sr. unsec. notes 6.50%, 5/15/23 220,000 227,700 Tenet Healthcare Corp. company guaranty sr. bonds 4.50%, 4/1/21 80,000 80,400 Tenet Healthcare Corp. company guaranty sr. bonds 4.375%, 10/1/21 228,000 227,430 Tenet Healthcare Corp. company guaranty sr. FRN 4.153%, 6/15/20 390,000 387,075 Tenet Healthcare Corp. company guaranty sr. notes 6.25%, 11/1/18 833,000 882,980 Tenet Healthcare Corp. company guaranty sr. notes 4.75%, 6/1/20 80,000 81,300 Tenet Healthcare Corp. company guaranty sr. sub. notes 6.00%, 10/1/20 393,000 415,578 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 7.00%, 10/1/20 70,000 64,925 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 6.375%, 10/15/20 53,000 47,833 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 6.125%, 4/15/25 370,000 307,100 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.875%, 5/15/23 413,000 343,823 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.625%, 12/1/21 90,000 76,838 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.50%, 3/1/23 195,000 160,875 Valeant Pharmaceuticals International, Inc. 144A company guaranty sr. unsec. notes 5.375%, 3/15/20 282,000 251,509 Technology (1.4%) Avaya, Inc. 144A company guaranty notes 10.50%, 3/1/21 126,000 34,020 Avaya, Inc. 144A company guaranty sr. notes 7.00%, 4/1/19 1,085,000 819,175 Black Knight InfoServ, LLC/Black Knight Lending Solutions, Inc. company guaranty sr. unsec. notes 5.75%, 4/15/23 374,000 397,375 CommScope Technologies Finance, LLC 144A sr. unsec. notes 6.00%, 6/15/25 273,000 288,015 Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A sr. bonds 8.35%, 7/15/46 80,000 91,360 50Premier Income Trust CORPORATE BONDS AND NOTES (35.3%)* cont. Principal amount Value Technology cont. Diamond 1 Finance Corp./Diamond 2 Finance Corp. 144A sr. notes 5.45%, 6/15/23 $440,000 $466,018 First Data Corp. 144A company guaranty sr. unsec. unsub. notes 7.00%, 12/1/23 450,000 462,938 First Data Corp. 144A notes 5.75%, 1/15/24 435,000 437,166 First Data Corp. 144A sr. notes 5.375%, 8/15/23 375,000 384,844 Freescale Semiconductor, Inc. 144A company guaranty sr. notes 6.00%, 1/15/22 250,000 264,000 Infor Software Parent LLC/Infor Software Parent, Inc. 144A company guaranty sr. unsec. notes 7.125%, 5/1/21 ‡‡ 149,000 139,688 Infor US, Inc. company guaranty sr. unsec. notes 6.50%, 5/15/22 734,000 726,660 Infor US, Inc. 144A company guaranty sr. notes 5.75%, 8/15/20 132,000 139,260 Iron Mountain, Inc. company guaranty sr. unsec. notes 6.00%, 8/15/23 R 430,000 456,875 Iron Mountain, Inc. 144A company guaranty sr. unsec. notes 6.00%, 10/1/20 R 165,000 174,075 Micron Technology, Inc. company guaranty sr. unsec. unsub. notes 5.875%, 2/15/22 433,000 417,845 Micron Technology, Inc. 144A sr. notes 7.50%, 9/15/23 88,000 96,223 NXP BV/NXP Funding, LLC 144A Company guaranty sr. unsec. notes 4.625%, 6/1/23 (Netherlands) 485,000 502,281 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9.125%, 1/15/19 286,000 142,643 Techem Energy Metering Service GmbH & Co. KG 144A company guaranty sr. unsec. sub. notes 7.875%, 10/1/20 (Germany) EUR 380,000 445,798 Trionista TopCo GmbH 144A company guaranty sr. unsec. sub. notes 6.875%, 4/30/21 (Germany) EUR 515,000 605,140 Zebra Technologies Corp. sr. unsec. unsub. bonds 7.25%, 10/15/22 $532,000 567,910 Transportation (0.2%) Air Medical Merger Sub Corp. 144A sr. unsec. notes 6.375%, 5/15/23 475,000 457,188 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6.375%, 4/1/23 864,000 864,000 Utilities and power (1.7%) AES Corp./Virginia (The) sr. unsec. notes 5.50%, 4/15/25 965,000 990,331 AES Corp./Virginia (The) sr. unsec. notes 4.875%, 5/15/23 160,000 162,400 AES Corp./Virginia (The) sr. unsec. unsub. notes 7.375%, 7/1/21 310,000 351,850 Boardwalk Pipelines LP company guaranty sr. unsec. unsub. bonds 5.95%, 6/1/26 135,000 141,025 Calpine Corp. sr. unsec. sub. notes 5.75%, 1/15/25 790,000 789,013 Calpine Corp. 144A company guaranty sr. notes 6.00%, 1/15/22 110,000 114,950 Calpine Corp. 144A company guaranty sr. sub. notes 5.875%, 1/15/24 85,000 89,463 Colorado Interstate Gas Co., LLC company guaranty sr. unsec. notes 6.85%, 6/15/37 615,000 653,257 Dynegy, Inc. company guaranty sr. unsec. notes 7.375%, 11/1/22 40,000 39,200 Premier Income Trust51 CORPORATE BONDS AND NOTES (35.3%)* cont. Principal amount Value Utilities and power cont. Dynegy, Inc. company guaranty sr. unsec. notes 6.75%, 11/1/19 $783,000 $797,681 Dynegy, Inc. company guaranty sr. unsec. unsub. notes 7.625%, 11/1/24 30,000 29,100 El Paso Natural Gas Co., LLC company guaranty sr. unsec. notes 8.625%, 1/15/22 577,000 690,537 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 11.75%, 3/1/22 (In default) † 321,338 386,007 Energy Transfer Equity LP company guaranty sr. notes 7.50%, 10/15/20 346,000 372,815 Energy Transfer Equity LP sr. sub. notes 5.875%, 1/15/24 190,000 190,587 GenOn Energy, Inc. sr. unsec. notes 9.50%, 10/15/18 46,000 37,145 GenOn Energy, Inc. sr. unsec. sub. notes 9.875%, 10/15/20 329,000 233,590 Hiland Partners Holdings, LLC/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. notes 7.25%, 10/1/20 340,000 354,450 Hiland Partners Holdings, LLC/Hiland Partners Finance Corp. 144A company guaranty sr. unsec. sub. notes 5.50%, 5/15/22 100,000 101,250 NRG Energy, Inc. company guaranty sr. unsec. sub. notes 7.875%, 5/15/21 1,375,000 1,426,563 NRG Energy, Inc. 144A company guaranty sr. unsec. bonds 6.625%, 1/15/27 393,000 388,579 NRG Energy, Inc. 144A company guaranty sr. unsec. notes 7.25%, 5/15/26 272,000 279,140 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. notes 5.00%, 10/1/22 195,000 205,406 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5.875%, 3/1/22 396,000 431,901 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5.50%, 4/15/23 280,000 290,198 Southern Star Central Corp. 144A sr. unsec. notes 5.125%, 7/15/22 457,000 452,430 Texas Competitive Electric Holdings Co., LLC/TCEH Finance, Inc. 144A company guaranty sr. notes 11.50%, 10/1/20 (In default) † 205,000 69,700 Total corporate bonds and notes (cost $207,971,378) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (9.3%)* Principal amount/units Value Argentina (Republic of) 144A sr. unsec. bonds 7.125%, 7/6/36 (Argentina) $3,472,000 $3,536,003 Argentina (Republic of) 144A sr. unsec. notes 7.50%, 4/22/26 (Argentina) 3,776,000 4,087,520 Brazil (Federal Republic of) sr. unsec. unsub. notes 10.00%, 1/1/17 (Brazil) (units) BRL 6,400 1,959,177 Buenos Aires (Province of) 144A sr. unsec. notes 9.125%, 3/16/24 (Argentina) $2,287,000 2,516,310 Buenos Aires (Province of) 144A sr. unsec. unsub. notes 10.875%, 1/26/21 (Argentina) 100,000 113,750 Cordoba (Province of) 144A sr. unsec. unsub. notes 7.125%, 6/10/21 (Argentina) 2,915,000 2,936,863 52 Premier Income Trust FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (9.3%)* cont. Principal amount/units Value Costa Rica (Republic of) 144A sr. unsec. unsub. notes 7.00%, 4/4/44 (Costa Rica) $250,000 $264,375 Croatia (Republic of) 144A sr. unsec. unsub. notes 6.375%, 3/24/21 (Croatia) 620,000 683,240 Croatia (Republic of) 144A sr. unsec. unsub. notes 6.25%, 4/27/17 (Croatia) 65,000 66,950 Croatia (Republic of) 144A sr. unsec. unsub. notes 6.00%, 1/26/24 (Croatia) 375,000 414,375 Dominican (Republic of) 144A sr. unsec. unsub. bonds 5.50%, 1/27/25 (Dominican Republic) 1,650,000 1,711,875 Egypt (Government of) 144A sr. unsec. notes 5.875%, 6/11/25 (Egypt) 945,000 879,039 Hellenic (Republic of) sr. unsec. notes 3.375%, 7/17/17 (Greece) EUR 888,000 954,791 Hellenic (Republic of) sr. unsec. unsub. bonds 4.75%, 4/17/19 (Greece) EUR 3,969,000 3,971,911 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, 3.00%, 2/24/40 (Greece) EUR 618,000 410,817 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, 3.00%, 2/24/39 (Greece) EUR 410,000 273,176 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65s, 2/24/20), 2/24/38 (Greece) †† EUR 953,472 635,944 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65s, 2/24/20), 2/24/30 (Greece) †† EUR 2,547,586 1,853,895 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65s, 2/24/20), 2/24/29 (Greece) †† EUR 1,971,295 1,457,379 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65s, 2/24/20), 2/24/28 (Greece) †† EUR 3,790,624 2,857,841 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65s, 2/24/20), 2/24/27 (Greece) †† EUR 904,042 694,425 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65s, 2/24/20), 2/24/25 (Greece) †† EUR 6,491,811 5,227,900 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65s, 2/24/20), 2/24/24 (Greece) †† EUR 1,388,656 1,147,823 Hellenic (Republic of) sr. unsec. unsub. bonds Ser. PSI, stepped-coupon 3.00% (3.65s, 2/24/20), 2/24/23 (Greece) †† EUR 5,934,365 5,016,107 Indonesia (Republic of) 144A sr. unsec. notes 4.75%, 1/8/26 (Indonesia) $300,000 334,500 Indonesia (Republic of) 144A sr. unsec. unsub. bonds 6.625%, 2/17/37 (Indonesia) 1,555,000 2,009,838 Indonesia (Republic of) 144A sr. unsec. unsub. notes 5.95%, 1/8/46 (Indonesia) 200,000 249,500 Indonesia (Republic of) 144A sr. unsec. unsub. notes 3.375%, 4/15/23 (Indonesia) 1,355,000 1,383,794 Mexico (Republic of) sr. unsec. notes 5.75%, 10/12/10 (Mexico) 1,030,000 1,130,425 Russia (Federation of) 144A sr. unsec. notes 4.50%, 4/4/22 (Russia) 465,000 493,405 Russia (Federation of) 144A sr. unsec. unsub. bonds 12.75%, 6/24/28 (Russia) 125,000 222,500 Russia (Federation of) 144A sr. unsec. unsub. bonds 5.625%, 4/4/42 (Russia) 1,600,000 1,778,000 Premier Income Trust53 FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (9.3%)* cont. Principal amount/units Value Ukraine (Government of) 144A unsec. FRN Ser. GDP, zero%, 5/31/40 (Ukraine) $648,000 $218,830 Ukraine (Government of) 144A unsec. notes 7.75%, 9/1/27 (Ukraine) 316,000 304,213 Venezuela (Bolivarian Republic of) sr. unsec. bonds 7.00%, 3/31/38 (Venezuela) 650,000 264,063 Venezuela (Bolivarian Republic of) sr. unsec. unsub. bonds 9.25%, 9/15/27 (Venezuela) 605,000 290,400 Venezuela (Bolivarian Republic of) 144A sr. unsec. unsub. bonds 13.625%, 8/15/18 (Venezuela) 2,215,000 1,375,515 Total foreign government and agency bonds and notes (cost $55,998,849) SENIOR LOANS (1.9%)* c Principal amount Value Academy, Ltd. bank term loan FRN Ser. B, 5.00%, 7/2/22 $537,743 $519,035 Asurion, LLC bank term loan FRN 8.50%, 3/3/21 329,000 325,402 Avaya, Inc. bank term loan FRN Ser. B6, 6.50%, 3/31/18 319,198 248,974 Avaya, Inc. bank term loan FRN Ser. B7, 6.25%, 5/29/20 509,532 380,875 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 11.25%, 3/1/17 1,955,958 2,021,156 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B7, 10.75%, 3/1/17 164,175 172,247 Caesars Growth Properties Holdings, LLC bank term loan FRN 6.25%, 5/8/21 588,000 554,680 CPG International, Inc. bank term loan FRN Ser. B, 4.75%, 9/30/20 82,770 82,356 Dell International, LLC bank term loan FRN Ser. B2, 4.00%, 4/29/20 408,107 407,888 DPx Holdings BV bank term loan FRN Ser. B, 4.25%, 3/11/21 (Netherlands) 279,300 277,415 Gates Global, LLC/Gates Global Co. bank term loan FRN 4.25%, 7/6/21 201,528 197,246 Getty Images, Inc. bank term loan FRN Ser. B, 4.75%, 10/18/19 487,257 380,873 iHeartCommunications, Inc. bank term loan FRN Ser. D, 6.938%, 1/30/19 743,000 575,361 Jeld-Wen, Inc. bank term loan FRN 5.25%, 10/15/21 362,242 363,600 Jeld-Wen, Inc. bank term loan FRN Ser. B, 4.75%, 7/1/22 238,200 238,895 Kraton Polymers, LLC/Kraton Polymers Capital Corp. bank term loan FRN Ser. B , 6.00%, 1/6/22 615,000 610,985 MEG Energy Corp. bank term loan FRN Ser. B, 3.75%, 3/31/20 (Canada) 289,243 264,055 Navistar, Inc. bank term loan FRN Ser. B, 6.50%, 8/7/20 373,125 351,204 Neiman Marcus Group, Ltd., Inc. bank term loan FRN 4.25%, 10/25/20 660,096 620,160 Ortho-Clinical Diagnostics, Inc. bank term loan FRN Ser. B, 4.75%, 6/30/21 181,300 175,317 Petco Animal Supplies, Inc. bank term loan FRN Ser. B1, 5.00%, 1/26/23 338,300 339,569 Revlon Consumer Products Corp. bank term loan FRN Ser. B, 4.25%, 7/14/23 415,000 414,481 ROC Finance, LLC bank term loan FRN 5.00%, 6/20/19 758,238 729,173 54 Premier Income Trust SENIOR LOANS (1.9%)* c cont. Principal amount Value Talbots, Inc. (The) bank term loan FRN 9.50%, 3/19/21 $134,913 $125,132 Talbots, Inc. (The) bank term loan FRN 5.50%, 3/19/20 265,501 258,864 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.676%, 10/10/17 1,053,286 350,481 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.676%, 10/10/17 10,810 3,597 Valeant Pharmaceuticals International, Inc. bank term loan FRN Ser. E, 3.75%, 8/5/20 232,927 229,600 Total senior loans (cost $12,393,165) PREFERRED STOCKS (0.1%)* Shares Value GMAC Capital Trust I Ser. 2, $2.031 cum. ARP 16,265 $413,456 Total preferred stocks (cost $412,195) PURCHASED SWAP OPTIONS OUTSTANDING (0.1%)* Counterparty Fixed right % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International (2.915)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.915 $9,241,300 $25,968 (3.315)/3 month USD-LIBOR-BBA/Apr-47 Apr-17/3.315 9,241,300 7,023 Goldman Sachs International 1.5595/3 month USD-LIBOR-BBA/Sep-21 Sep-16/1.5595 25,884,200 103,278 (2.0745)/3 month USD-LIBOR-BBA/Sep-21 Sep-16/2.0745 25,884,200 31,061 JPMorgan Chase Bank N.A. 1.49825/3 month USD-LIBOR-BBA/Sep-21 Sep-16/1.49825 25,884,200 80,500 0.95/3 month USD-LIBOR-BBA/Aug-18 Aug-16/0.95 51,768,400 80,241 (2.01575)/3 month USD-LIBOR-BBA/Sep-21 Sep-16/2.01575 25,884,200 39,085 Total purchased swap options outstanding (cost $1,384,505) PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.1%)* strike price amount Value Federal National Mortgage Association 30 yr 2.50% TBA commitments (Call) Aug-16/$100.88 $8,000,000 $55,520 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Aug-16/104.06 94,000,000 142,880 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Aug-16/103.48 7,000,000 42,700 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Aug-16/103.78 12,000,000 41,280 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Aug-16/103.52 7,000,000 40,110 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Call) Aug-16/103.48 5,000,000 30,500 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Put) Sep-16/103.39 46,000,000 91,540 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Put) Sep-16/103.20 46,000,000 70,380 Premier Income Trust 55 PURCHASED OPTIONS Expiration date/ Contract OUTSTANDING (0.1%)* cont. strike price amount Value Federal National Mortgage Association 30 yr 3.00% TBA commitments (Put) Aug-16/$101.39 $23,000,000 $23 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Put) Aug-16/101.52 23,000,000 23 Total purchased options outstanding (cost $1,369,453) CONVERTIBLE BONDS AND NOTES (0.1%)* Principal amount Value iStar, Inc. cv. sr. unsec. unsub. notes 3.00%, 11/15/16 R $230,000 $231,725 Navistar International Corp. cv. sr. unsec. sub. bonds 4.50%, 10/15/18 156,000 99,840 Total convertible bonds and notes (cost $356,736) COMMON STOCKS (—%)* Shares Value Lone Pine Resources Canada, Ltd. (Canada) † F 22,950 $230 Lone Pine Resources, Inc. Class A (Canada) † F 22,950 230 Tribune Media Co. Class 1C F 92,963 23,241 Total common stocks (cost $149,872) SHORT-TERM INVESTMENTS (4.5%)* Principal amount/shares Value Putnam Short Term Investment Fund 0.44% L Shares 10,615,872 $10,615,872 SSgA Prime Money Market Fund Class N 0.34% P Shares 141,000 141,000 U.S. Treasury Bills 0.272%, 10/6/16 ∆ § $1,059,000 1,058,530 U.S. Treasury Bills 0.266%, 8/18/16 #∆ § 8,198,000 8,197,303 U.S. Treasury Bills 0.204%, 8/11/16 # ∆ § 4,821,000 4,820,807 U.S. Treasury Bills 0.213%, 8/4/16 # ∆ 1,367,000 1,366,988 Total short-term investments (cost $26,200,047) TOTAL INVESTMENTS Total investments (cost $1,126,495,542) Key to holding’s currency abbreviations AUD Australian Dollar BRL Brazilian Real CAD Canadian Dollar CHF Swiss Franc EUR Euro GBP British Pound JPY Japanese Yen MXN Mexican Peso NOK Norwegian Krone NZD New Zealand Dollar SEK Swedish Krona Key to holding’s abbreviations ARP Adjustable Rate Preferred Stock: the rate shown is the current interest rate at the close of the reporting period bp Basis Points EMTN Euro Medium Term Notes FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period 56Premier Income Trust FRN Floating Rate Notes: the rate shown is the current interest rate or yield at the close of the reporting period IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only OAO Open Joint Stock Company OJSC Open Joint Stock Company PJSC Public Joint Stock Company PO Principal Only REGS Securities sold under Regulation S may not be offered, sold or delivered within the United States except pursuant to an exemption from, or in a transaction not subject to, the registration requirements of the Securities Act of 1933. TBA To Be Announced Commitments Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from August 1, 2015 through July 31, 2016 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $577,235,813. † This security is non-income-producing. †† The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. ‡‡ Income may be received in cash or additional securities at the discretion of the issuer. # This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. ∆ This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. § This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. c Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown (Notes 1 and 6). F This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC820 based on the securities’ valuation inputs (Note 1). i This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts (Note 1). L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. P This security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period (Note 1). R Real Estate Investment Trust. At the close of the reporting period, the fund maintained liquid assets totaling $321,351,880 to cover certain derivative contracts and delayed delivery securities. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. Premier Income Trust 57 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. See Note 1 to the financial statements regarding TBA commitments. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 88.2% Mexico 0.9% Greece 2.2 Canada 0.7 Russia 1.6 Luxembourg 0.5 Brazil 1.5 Other 2.2 Argentina 1.2 Total 100.0% Venezuela 1.0 FORWARD CURRENCY CONTRACTS at 7/31/16 (aggregate face value $378,665,869) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 10/19/16 $6,141,024 $6,018,459 $122,565 British Pound Sell 9/21/16 2,623,716 2,714,884 91,168 Canadian Dollar Sell 10/19/16 505,292 510,008 4,716 Euro Sell 9/21/16 1,592,413 1,477,760 (114,653) Hong Kong Dollar Sell 8/18/16 2,959,819 2,960,720 901 Japanese Yen Sell 8/18/16 189,954 220,209 30,255 Malaysian Ringgit Buy 8/18/16 2,906,978 2,917,940 (10,962) Malaysian Ringgit Sell 8/18/16 2,906,978 2,913,688 6,710 Mexican Peso Sell 10/19/16 36,961 16,740 (20,221) New Zealand Dollar Buy 10/19/16 4,852,206 4,802,472 49,734 Norwegian Krone Buy 9/21/16 5,722,838 5,729,437 (6,599) Swedish Krona Sell 9/21/16 1,964,094 2,133,846 169,752 Barclays Bank PLC Australian Dollar Buy 10/19/16 1,690,703 1,647,192 43,511 British Pound Sell 9/21/16 2,516,955 2,716,268 199,313 Canadian Dollar Sell 10/19/16 3,224,215 3,251,634 27,419 Euro Buy 9/21/16 6,743,051 6,639,572 103,479 Japanese Yen Sell 8/18/16 6,158,470 6,054,061 (104,409) New Zealand Dollar Sell 10/19/16 1,433,948 1,419,365 (14,583) Norwegian Krone Buy 9/21/16 2,795,502 2,825,069 (29,567) Swedish Krona Sell 9/21/16 5,801,020 5,727,521 (73,499) Swiss Franc Sell 9/21/16 25,657 31,921 6,264 Citibank, N.A. Australian Dollar Buy 10/19/16 2,980,374 2,920,224 60,150 Brazilian Real Sell 10/3/16 123,741 115,193 (8,548) British Pound Buy 9/21/16 2,428,076 2,742,817 (314,741) Canadian Dollar Sell 10/19/16 4,038,735 4,074,139 35,404 58 Premier Income Trust FORWARD CURRENCY CONTRACTS at 7/31/16 (aggregate face value $378,665,869) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Citibank, N.A. cont. Euro Buy 9/21/16 $1,571,687 $1,490,420 $81,267 Mexican Peso Sell 10/19/16 402,695 404,175 1,480 New Zealand Dollar Buy 10/19/16 5,217,027 5,160,261 56,766 South African Rand Buy 10/19/16 2,996,822 2,805,277 191,545 Credit Suisse International Australian Dollar Buy 10/19/16 2,850,664 2,809,858 40,806 British Pound Sell 9/21/16 2,838,562 2,899,779 61,217 Canadian Dollar Sell 10/19/16 6,175,442 6,228,488 53,046 Euro Sell 9/21/16 383,259 383,629 370 Hong Kong Dollar Sell 8/18/16 2,235,966 2,236,704 738 Japanese Yen Sell 8/18/16 3,113,346 2,896,885 (216,461) New Zealand Dollar Buy 10/19/16 5,281,441 5,212,664 68,777 Norwegian Krone Sell 9/21/16 8,185,035 8,280,132 95,097 Swedish Krona Sell 9/21/16 17,014,802 17,379,531 364,729 Deutsche Bank AG Australian Dollar Buy 10/19/16 93,852 92,586 1,266 Australian Dollar Sell 10/19/16 1,505,273 1,475,307 (29,966) Euro Buy 9/21/16 5,857,332 5,817,216 40,116 Euro Sell 9/21/16 2,390,524 2,392,950 2,426 Japanese Yen Buy 8/18/16 3,031,622 2,961,398 70,224 Japanese Yen Sell 8/18/16 3,132,255 2,915,457 (216,798) Goldman Sachs International Australian Dollar Buy 10/19/16 9,243,147 9,127,464 115,683 Australian Dollar Sell 10/19/16 2,997,052 2,956,247 (40,805) British Pound Buy 9/21/16 86,495 94,563 (8,068) British Pound Sell 9/21/16 8,411,309 8,711,066 299,757 Canadian Dollar Buy 10/19/16 5,783,390 5,783,216 174 Canadian Dollar Sell 10/19/16 2,920,120 2,923,617 3,497 Euro Buy 9/21/16 8,735,415 8,708,037 27,378 Euro Sell 9/21/16 983,859 978,492 (5,367) Indonesian Rupiah Buy 8/18/16 2,943,450 2,860,135 83,315 Japanese Yen Sell 8/18/16 6,312,176 6,292,986 (19,190) Mexican Peso Buy 10/19/16 2,829,503 2,900,500 (70,997) Mexican Peso Sell 10/19/16 2,865,755 2,868,641 2,886 New Zealand Dollar Buy 10/19/16 4,970,598 4,918,047 52,551 New Zealand Dollar Sell 10/19/16 2,878,548 2,851,675 (26,873) Norwegian Krone Buy 9/21/16 2,881,368 2,872,551 8,817 Russian Ruble Buy 9/21/16 2,800,208 2,837,206 (36,998) Russian Ruble Sell 9/21/16 2,811,563 2,852,386 40,823 South African Rand Buy 10/19/16 3,116,823 2,907,644 209,179 South African Rand Sell 10/19/16 2,946,747 2,845,893 (100,854) South Korean Won Buy 8/18/16 3,088,354 2,966,262 122,092 Premier Income Trust59 FORWARD CURRENCY CONTRACTS at 7/31/16 (aggregate face value $378,665,869) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Goldman Sachs International cont. South Korean Won Sell 8/18/16 $3,088,354 $2,919,700 $(168,654) Swedish Krona Sell 9/21/16 11,059,712 11,196,763 137,051 HSBC Bank USA, National Association Australian Dollar Buy 10/19/16 124,479 114,965 9,514 British Pound Sell 9/21/16 2,838,562 2,899,835 61,273 Canadian Dollar Sell 10/19/16 37,389 57,219 19,830 Euro Sell 9/21/16 1,537,069 1,592,094 55,025 Hong Kong Dollar Sell 8/18/16 2,956,003 2,957,208 1,205 New Zealand Dollar Sell 10/19/16 2,848,105 2,848,805 700 Polish Zloty Sell 9/21/16 93,576 115,135 21,559 JPMorgan Chase Bank N.A. Australian Dollar Buy 10/19/16 4,394,524 4,343,341 51,183 British Pound Sell 9/21/16 10,431,549 10,713,015 281,466 Canadian Dollar Buy 10/19/16 2,755,699 2,745,717 9,982 Euro Buy 9/21/16 5,012,279 5,065,341 (53,062) Hong Kong Dollar Sell 8/18/16 3,023,942 3,024,902 960 Indonesian Rupiah Buy 11/16/16 2,871,060 2,841,995 29,065 Japanese Yen Sell 8/18/16 1,909,388 1,876,651 (32,737) New Zealand Dollar Buy 10/19/16 7,853,249 7,797,125 56,124 Norwegian Krone Buy 9/21/16 3,247,353 3,350,278 (102,925) Russian Ruble Buy 9/21/16 2,783,593 2,854,600 (71,007) Swedish Krona Sell 9/21/16 22,541,318 23,044,760 503,442 Royal Bank of Scotland PLC (The) Australian Dollar Sell 10/19/16 444,092 433,974 (10,118) British Pound Sell 9/21/16 2,407,413 2,418,084 10,671 Canadian Dollar Sell 10/19/16 1,935,509 2,000,401 64,892 Euro Sell 9/21/16 5,466,007 5,532,878 66,871 Japanese Yen Sell 8/18/16 2,892,928 2,879,679 (13,249) New Zealand Dollar Buy 10/19/16 1,226,960 1,186,298 40,662 Norwegian Krone Sell 9/21/16 143,936 189,929 45,993 State Street Bank and Trust Co. Australian Dollar Buy 10/19/16 1,070,733 1,049,314 21,419 Brazilian Real Sell 10/3/16 1,848,045 1,722,560 (125,485) British Pound Sell 9/21/16 2,591,396 2,782,300 190,904 Canadian Dollar Buy 10/19/16 4,235,565 4,332,969 (97,404) Japanese Yen Sell 8/18/16 2,841,672 2,783,850 (57,822) Singapore Dollar Buy 8/18/16 2,985,666 2,953,560 32,106 Singapore Dollar Sell 8/18/16 2,985,666 2,949,347 (36,319) UBS AG Australian Dollar Buy 10/19/16 2,672,284 2,618,652 53,632 Canadian Dollar Sell 10/19/16 3,329,564 3,357,957 28,393 Euro Buy 9/21/16 3,166,116 3,134,597 31,519 60 Premier Income Trust FORWARD CURRENCY CONTRACTS at 7/31/16 (aggregate face value $378,665,869) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) UBS AG cont. Euro Sell 9/21/16 $2,872,818 $2,921,874 $49,056 Japanese Yen Buy 8/18/16 3,031,622 2,968,521 63,101 Japanese Yen Sell 8/18/16 3,099,474 2,954,854 (144,620) New Zealand Dollar Buy 10/19/16 3,045,737 3,012,690 33,047 WestPac Banking Corp. Australian Dollar Buy 10/19/16 2,702,684 2,651,745 50,939 Canadian Dollar Buy 10/19/16 2,304,192 2,324,588 (20,396) New Zealand Dollar Buy 10/19/16 1,481,449 1,465,315 16,134 Total FUTURES CONTRACTS OUTSTANDING at 7/31/16 Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) U.S. Treasury Bond 30 yr (Short) 22 $3,837,625 Sep-16 $(254,512) U.S. Treasury Bond Ultra 30 yr (Long) 44 8,383,375 Sep-16 691,881 U.S. Treasury Note 10 yr (Short) 207 27,540,703 Sep-16 (757,256) U.S. Treasury Note Ultra 10 yr (Short) 23 3,362,672 Sep-16 (122,413) Total WRITTEN SWAP OPTIONS OUTSTANDING at 7/31/16 (premiums $6,027,051) Counterparty Fixed Obligation % to receive or (pay)/ Expiration Contract Floating rate index/Maturity date date/strike amount Value Credit Suisse International 2.515/3 month USD-LIBOR-BBA/Apr-47 Apr-17/2.515 $9,241,300 $105,231 Goldman Sachs International (0.6665)/3 month USD-LIBOR-BBA/Dec-17 Dec-16/0.6665 103,536,800 53,839 1.1665/3 month USD-LIBOR-BBA/Dec-17 Dec-16/1.1665 103,536,800 102,501 JPMorgan Chase Bank N.A. (0.634)/3 month USD-LIBOR-BBA/Dec-17 Dec-16/0.634 103,536,800 46,592 (1.15)/3 month USD-LIBOR-BBA/Aug-18 Aug-16/1.15 51,768,400 99,913 1.134/3 month USD-LIBOR-BBA/Dec-17 Dec-16/1.134 103,536,800 113,890 (6.00 Floor)/3 month USD-LIBOR-BBA/Mar-18 Mar-18/6.00 26,070,000 2,374,534 Total WRITTEN OPTIONS OUTSTANDING at 7/31/16 (premiums $1,369,453) Expiration date/ Contract strike price amount Value Federal National Mortgage Association 30 yr 2.50% TBA commitments (Put) Aug-16/$100.88 $8,000,000 $1,760 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Put) Sep-16/102.97 46,000,000 49,680 Premier Income Trust 61 WRITTEN OPTIONS OUTSTANDING at 7/31/16 (premiums $1,369,453) cont. Expiration date/ Contract strike price amount Value Federal National Mortgage Association 30 yr 3.00% TBA commitments (Put) Sep-16/$102.78 $46,000,000 $37,720 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Put) Sep-16/102.55 46,000,000 26,680 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Put) Sep-16/102.36 46,000,000 19,780 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Put) Aug-16/104.06 94,000,000 120,320 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Put) Aug-16/103.78 12,000,000 4,800 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Put) Aug-16/103.52 7,000,000 700 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Put) Aug-16/103.48 7,000,000 560 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Put) Aug-16/103.48 5,000,000 400 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Put) Aug-16/100.68 23,000,000 23 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Put) Aug-16/99.97 23,000,000 23 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Put) Aug-16/100.09 23,000,000 23 Federal National Mortgage Association 30 yr 3.00% TBA commitments (Put) Aug-16/100.80 23,000,000 23 Total TBA SALE COMMITMENTS OUTSTANDING at 7/31/16 (proceeds receivable $294,722,500) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3.50%, 8/1/46 $98,000,000 8/11/16 $103,504,846 Federal National Mortgage Association, 3.00%, 8/1/46 184,000,000 8/11/16 191,489,371 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/16 Upfront Payments Payments Unrealized Swap counterparty/ premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) JPMorgan Chase Bank N.A. MXN 84,723,000 $— 1/1/26 1 month MXN-TIIE- 6.16% $(4,322) BANXICO MXN 51,234,000 — 1/2/26 1 month MXN-TIIE- 6.14% (6,917) BANXICO Total $— 62Premier Income Trust CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/16 Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $209,963,300 E $450,296 9/21/18 1.12% 3 month USD- $(437,428) LIBOR-BBA 33,659,100 E 215,767 9/21/21 1.40% 3 month USD- (323,283) LIBOR-BBA 48,186,700 E 525,490 9/21/26 1.75% 3 month USD- (1,229,181) LIBOR-BBA 448,200 E 10,562 9/21/46 2.17% 3 month USD- (36,878) LIBOR-BBA 116,957,000 (439) 6/8/18 0.95082% 3 month USD- (208,838) LIBOR-BBA 26,341,000 (212) 6/8/21 3 month USD- 1.22839% 251,673 LIBOR-BBA 16,370,000 (557) 6/8/46 3 month USD- 2.06188% 1,349,830 LIBOR-BBA 15,842,000 E 9,528 9/21/18 1.05% 3 month USD- (35,432) LIBOR-BBA 8,886,000 E 12,335 9/21/46 3 month USD- 2.10% 797,004 LIBOR-BBA 98,652,000 E (818,756) 9/21/21 3 month USD- 1.30% 276,382 LIBOR-BBA 42,665,000 E (14,149) 9/21/26 1.65% 3 month USD- (1,158,808) LIBOR-BBA 41,123,800 (160,471) 7/15/26 3 month USD- 1.4825% 373,017 LIBOR-BBA 24,600,000 (92) 6/29/18 3 month USD- 0.711% (74,676) LIBOR-BBA 24,600,000 (92) 6/29/18 3 month USD- 0.7115% (74,443) LIBOR-BBA 24,600,000 (92) 6/29/18 3 month USD- 0.716% (72,229) LIBOR-BBA 70,313,000 (569) 7/7/21 0.93974% 3 month USD- 358,507 LIBOR-BBA 178,970,400 E (675) 2/27/19 0.80% 3 month USD- 559,682 LIBOR-BBA 13,993,000 (113) 7/8/21 3 month USD- 0.934% (75,788) LIBOR-BBA 16,540,300 E 56,973 9/21/26 3 month USD- 1.300% (54,128) LIBOR-BBA 11,371,000 (151) 7/13/26 1.319% 3 month USD- 29,967 LIBOR-BBA 10,136,000 (134) 7/14/26 1.4065% 3 month USD- (58,067) LIBOR-BBA 13,368,000 (177) 7/18/26 1.39174% 3 month USD- (55,594) LIBOR-BBA 24,854,000 (330) 7/20/26 1.44191% 3 month USD- (221,200) LIBOR-BBA Premier Income Trust 63 CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/16 cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $24,746,000 $(328) 7/25/26 1.4995% 3 month USD- $(351,795) LIBOR-BBA 8,226,000 (109) 7/26/26 1.482% 3 month USD- (102,816) LIBOR-BBA AUD 68,000 E (1,062) 9/28/26 6 month AUD-BBR- 2.35% 30 BBSW AUD 646,000 E (211) 9/28/18 3 month AUD-BBR- 1.75% 435 BBSW AUD 54,000 E 27 9/28/21 2.05% 6 month AUD- (221) BBR-BBSW CAD 60,000 E (38) 9/21/18 3 month CAD-BA- 0.90% (59) CDOR CAD 17,390,000 E 142,484 9/21/26 1.50% 3 month CAD- (116,345) BA-CDOR CAD 23,924,000 E 72,193 9/21/21 1.05% 3 month CAD- 2,839 BA-CDOR CHF 5,932,000 E 107,579 9/21/26 6 month CHF- 0.15% (19,782) LIBOR-BBA CHF 15,000 E (10) 9/21/18 0.70% 6 month CHF- 3 LIBOR-BBA CHF 26,449,000 E 215,808 9/21/21 6 month CHF- 0.55% 50,678 LIBOR-BBA EUR 23,319,000 E 197,864 9/21/21 0.05% 6 month EUR- (55,205) EURIBOR- REUTERS EUR 12,948,000 E (227,548) 9/21/26 6 month EUR- 0.55% 158,292 EURIBOR-Telerate GBP 18,000 E 145 9/21/18 0.75% 6 month GBP- 10 LIBOR-BBA GBP 5,706,000 E 153,765 9/21/21 1.00% 6 month GBP- (17,151) LIBOR-BBA GBP 5,597,000 E (320,521) 9/21/26 6 month GBP- 1.35% 66,282 LIBOR-BBA JPY 293,484,000 (43) 11/13/45 6 month JPY- 1.32125% 848,283 LIBOR-BBA JPY 375,884,000 (90) 11/26/35 6 month JPY- 1.09% 603,959 LIBOR-BBA JPY 293,484,000 (44) 1/5/46 1.22015% 6 month JPY- (761,619) LIBOR-BBA JPY 375,884,000 (100) 1/5/36 1.00875% 6 month JPY- (543,708) LIBOR-BBA NOK 22,438,000 E (42,916) 9/21/26 6 month NOK- 1.50% (2,307) NIBOR-NIBR NOK 1,599,000 E (1) 9/21/18 0.80% 6 month NOK- 504 NIBOR-NIBR NOK 99,367,000 E 113,219 9/21/21 1.10% 6 month NOK- 57,053 NIBOR-NIBR 64Premier Income Trust CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 7/31/16 cont. Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) NZD 38,067,000 E $324,753 9/21/21 2.50% 3 month NZD- $(120,205) BBR-FRA NZD 6,934,000 E 156,869 9/21/26 2.90% 3 month NZD- (33,806) BBR-FRA NZD 171,000 E (97) 9/21/18 3 month NZD- 2.25% 426 BBR-FRA SEK 106,621,000 E (186,298) 9/21/26 3 month SEK- 1.10% 348,078 STIBOR-SIDE SEK 98,380,000 E (171,317) 9/21/21 3 month SEK- 0.30% 23,445 STIBOR-SIDE Total E Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/16 Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $853,033 $— 1/12/42 4.00% (1 month Synthetic TRS Index $1,630 USD-LIBOR) 4.00% 30 year Fannie Mae pools 307,154 — 1/12/40 4.00% (1 month Synthetic MBX Index 273 USD-LIBOR) 4.00% 30 year Fannie Mae pools 722,807 — 1/12/39 6.00% (1 month Synthetic TRS Index 1,566 USD-LIBOR) 6.00% 30 year Fannie Mae pools 743,330 — 1/12/40 4.00% (1 month Synthetic MBX Index 660 USD-LIBOR) 4.00% 30 year Fannie Mae pools 91,790 — 1/12/38 6.50% (1 month Synthetic TRS Index 222 USD-LIBOR) 6.50% 30 year Fannie Mae pools 391,769 — 1/12/41 5.00% (1 month Synthetic MBX Index (367) USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 1,811,527 — 1/12/40 4.00% (1 month Synthetic MBX Index 1,609 USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,548,034 — 1/12/40 4.50% (1 month Synthetic MBX Index 2,920 USD-LIBOR) 4.50% 30 year Fannie Mae pools 856,703 — 1/12/39 (6.00%) 1 month Synthetic MBX Index (1,513) USD-LIBOR 6.00% 30 year Fannie Mae pools Premier Income Trust 65 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/16 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC cont. $1,180,179 $— 1/12/41 5.00% (1 month Synthetic TRS Index $2,135 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 710,446 — 1/12/41 5.00% (1 month Synthetic TRS Index 1,285 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 900,970 — 1/12/41 5.00% (1 month Synthetic TRS Index 1,630 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 1,358,789 — 1/12/38 6.50% (1 month Synthetic TRS Index 3,287 USD-LIBOR) 6.50% 30 year Fannie Mae pools 194,983 — 1/12/38 6.50% (1 month Synthetic TRS Index 472 USD-LIBOR) 6.50% 30 year Fannie Mae pools 3,264,790 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (4,884) USD-LIBOR 5.00% 30 year Fannie Mae pools 1,269,160 — 1/12/43 3.50% (1 month Synthetic TRS Index 2,291 USD-LIBOR) 3.50% 30 year Fannie Mae pools 4,535,239 — 1/12/41 (4.00%) 1 month Synthetic TRS Index (7,959) USD-LIBOR 4.00% 30 year Fannie Mae pools 6,085,952 — 1/12/39 (5.50%) 1 month Synthetic MBX Index (9,196) USD-LIBOR 5.50% 30 year Fannie Mae pools 4,029,234 — 1/12/40 5.00% (1 month Synthetic MBX Index (2,520) USD-LIBOR) 5.00% 30 year Fannie Mae pools 24,337,899 — 1/12/41 5.00% (1 month Synthetic MBX Index (3,826) USD-LIBOR) 5.00% 30 year Fannie Mae pools 14,030,022 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (48,148) USD-LIBOR 6.50% 30 year Fannie Mae pools EUR 6,626,000 — 9/15/17 (0.4975%) Eurostat Eurozone (40,002) HICP excluding tobacco EUR 3,313,000 — 9/15/17 (0.46%) Eurostat Eurozone (17,186) HICP excluding tobacco EUR 4,713,000 — 9/15/17 (0.435%) Eurostat Eurozone (21,814) HICP excluding tobacco 66 Premier Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/16 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Citibank, N.A. $1,432,488 $— 1/12/41 5.00% (1 month Synthetic MBX Index $(225) USD-LIBOR) 5.00% 30 year Fannie Mae pools 3,259,358 — 1/12/41 5.00% (1 month Synthetic MBX Index (512) USD-LIBOR) 5.00% 30 year Fannie Mae pools 497,867 — 1/12/41 5.00% (1 month Synthetic MBX Index (78) USD-LIBOR) 5.00% 30 year Fannie Mae pools Credit Suisse International 1,086,453 — 1/12/41 5.00% (1 month Synthetic MBX Index (171) USD-LIBOR) 5.00% 30 year Fannie Mae pools 1,031,927 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (3,541) USD-LIBOR 6.50% 30 year Fannie Mae pools 1,883,559 — 1/12/41 5.00% (1 month Synthetic TRS Index 3,407 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 1,998,801 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (2,990) USD-LIBOR 5.00% 30 year Fannie Mae pools 2,193,820 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (3,282) USD-LIBOR 5.00% 30 year Fannie Mae pools 2,011,469 — 1/12/41 5.00% (1 month Synthetic MBX Index 3,639 USD-LIBOR) 5.00% 30 year Ginnie Mae II pools 1,165,502 — 1/12/41 4.00% (1 month Synthetic TRS Index 2,045 USD-LIBOR) 4.00% 30 year Fannie Mae pools 93,410 — 1/12/41 4.00% (1 month Synthetic TRS Index 164 USD-LIBOR) 4.00% 30 year Fannie Mae pools 88,883 — 1/12/44 3.50% (1 month Synthetic TRS Index 133 USD-LIBOR) 3.50% 30 year Fannie Mae pools 779,872 — 1/12/44 3.50% (1 month Synthetic TRS Index 1,164 USD-LIBOR) 3.50% 30 year Fannie Mae pools 1,493,869 — 1/12/43 3.50% (1 month Synthetic TRS Index 2,697 USD-LIBOR) 3.50% 30 year Fannie Mae pools 411,668 — 1/12/43 3.50% (1 month Synthetic TRS Index 743 USD-LIBOR) 3.50% 30 year Fannie Mae pools Premier Income Trust 67 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/16 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Credit Suisse International cont. $235,496 $— 1/12/43 3.50% (1 month Synthetic TRS Index $425 USD-LIBOR) 3.50% 30 year Fannie Mae pools 6,760,804 — 1/12/45 4.00% (1 month Synthetic TRS Index 10,831 USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,424,374 — 1/12/45 4.00% (1 month Synthetic TRS Index 3,884 USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,411,998 — 1/12/45 3.50% (1 month Synthetic TRS Index 4,369 USD-LIBOR) 3.50% 30 year Fannie Mae pools 4,059,697 — 1/12/41 (4.00%) 1 month Synthetic TRS Index (7,125) USD-LIBOR 4.00% 30 year Fannie Mae pools Deutsche Bank AG 1,031,927 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (3,541) USD-LIBOR 6.50% 30 year Fannie Mae pools Goldman Sachs International 1,054,863 — 1/12/39 6.00% (1 month Synthetic TRS Index 2,286 USD-LIBOR) 6.00% 30 year Fannie Mae pools 427,476 — 1/12/38 6.50% (1 month Synthetic TRS Index 1,034 USD-LIBOR) 6.50% 30 year Fannie Mae pools 2,116,515 — 1/12/42 4.00% (1 month Synthetic TRS Index 4,043 USD-LIBOR) 4.00% 30 year Fannie Mae pools 2,116,515 — 1/12/42 4.00% (1 month Synthetic TRS Index 4,043 USD-LIBOR) 4.00% 30 year Fannie Mae pools 653,622 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (2,243) USD-LIBOR 6.50% 30 year Fannie Mae pools 245,547 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (843) USD-LIBOR 6.50% 30 year Fannie Mae pools 506,415 — 1/12/39 6.00% (1 month Synthetic TRS Index 1,097 USD-LIBOR) 6.00% 30 year Fannie Mae pools 76,165 — 1/12/39 6.00% (1 month Synthetic TRS Index 165 USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,362,872 — 1/12/40 4.00% (1 month Synthetic TRS Index 2,820 USD-LIBOR) 4.00% 30 year Fannie Mae pools 68 Premier Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/16 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $509,505 $— 1/12/39 6.00% (1 month Synthetic TRS Index $1,104 USD-LIBOR) 6.00% 30 year Fannie Mae pools 1,018,959 — 1/12/39 6.00% (1 month Synthetic TRS Index 2,208 USD-LIBOR) 6.00% 30 year Fannie Mae pools 30,751 — 1/12/38 6.50% (1 month Synthetic TRS Index 74 USD-LIBOR) 6.50% 30 year Fannie Mae pools 460,755 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,581) USD-LIBOR 6.50% 30 year Fannie Mae pools 895,454 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (3,073) USD-LIBOR 6.50% 30 year Fannie Mae pools 552,855 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (1,897) USD-LIBOR 6.50% 30 year Fannie Mae pools 42,361 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (145) USD-LIBOR 6.50% 30 year Fannie Mae pools 112,996 — 1/12/38 (6.50%) 1 month Synthetic MBX Index (388) USD-LIBOR 6.50% 30 year Fannie Mae pools 4,817,530 — 1/12/42 4.00% (1 month Synthetic TRS Index 9,203 USD-LIBOR) 4.00% 30 year Fannie Mae pools 4,169,149 — 1/12/42 4.00% (1 month Synthetic TRS Index 7,964 USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,377,015 — 1/12/41 4.00% (1 month Synthetic TRS Index 5,927 USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,129,255 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (4,681) USD-LIBOR 5.00% 30 year Fannie Mae pools 3,768,905 — 1/12/44 3.50% (1 month Synthetic TRS Index 5,625 USD-LIBOR) 3.50% 30 year Fannie Mae pools 2,985,449 — 1/12/44 3.50% (1 month Synthetic TRS Index 4,455 USD-LIBOR) 3.50% 30 year Fannie Mae pools 1,575,514 — 1/12/44 3.50% (1 month Synthetic TRS Index 2,351 USD-LIBOR) 3.50% 30 year Fannie Mae pools 2,405,757 — 1/12/45 4.00% (1 month Synthetic TRS Index 3,854 USD-LIBOR) 4.00% 30 year Fannie Mae pools Premier Income Trust 69 OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/16 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International cont. $2,557,495 $— 1/12/43 (3.50%) 1 month Synthetic TRS Index $(4,617) USD-LIBOR 3.50% 30 year Fannie Mae pools 8,427,388 (11,193) 1/12/45 4.00% (1 month Synthetic TRS Index 1,389 USD-LIBOR) 4.00% 30 year Fannie Mae pools EUR 23,854,000 — 8/10/17 (0.63%) Eurostat Eurozone (228,018) HICP excluding tobacco EUR 7,876,000 — 8/11/17 (0.63%) Eurostat Eurozone (75,286) HICP excluding tobacco EUR 6,626,000 — 8/31/17 (0.27%) Eurostat Eurozone (9,482) HICP excluding tobacco EUR 6,626,000 — 9/1/17 (0.37%) Eurostat Eurozone (20,964) HICP excluding tobacco EUR 6,626,000 — 9/10/20 (0.7975%) Eurostat Eurozone (106,303) HICP excluding tobacco EUR 3,884,000 — 1/26/21 (0.75%) Eurostat Eurozone (36,818) HICP excluding tobacco JPMorgan Chase Bank N.A. $6,270,906 — 1/12/41 4.00% (1 month Synthetic TRS Index 11,005 USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,638,442 — 1/12/41 4.00% (1 month Synthetic TRS Index 6,385 USD-LIBOR) 4.00% 30 year Fannie Mae pools 1,209,478 — 1/12/41 4.00% (1 month Synthetic TRS Index 2,123 USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,377,318 — 1/12/41 4.00% (1 month Synthetic TRS Index 5,927 USD-LIBOR) 4.00% 30 year Fannie Mae pools 3,129,255 — 1/12/41 (5.00%) 1 month Synthetic TRS Index (4,681) USD-LIBOR 5.00% 30 year Fannie Mae pools EUR 3,313,000 — 9/4/20 (0.8675%) Eurostat Eurozone (68,338) HICP excluding tobacco EUR 3,313,000 — 9/7/20 (0.85%) Eurostat Eurozone (64,893) HICP excluding tobacco 70 Premier Income Trust OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 7/31/16 cont. Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) JPMorgan Chase Bank N.A. cont. EUR 4,155,000 $— 1/27/21 (0.755%) Eurostat Eurozone $(40,609) HICP excluding tobacco EUR 3,418,000 — 1/26/21 (0.75%) Eurostat Eurozone (32,401) HICP excluding tobacco JPMorgan Securities LLC $3,793,127 (27,263) 1/12/44 4.00% (1 month Synthetic TRS Index (19,470) USD-LIBOR) 4.00% 30 year Fannie Mae pools Total OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 7/31/16 Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB–/P $9,980 $146,000 5/11/63 300 bp $2,940 BBB– Index CMBX NA BBB–/P 19,586 325,000 5/11/63 300 bp 3,915 BBB– Index CMBX NA BBB–/P 40,127 650,000 5/11/63 300 bp 8,787 BBB– Index CMBX NA BBB–/P 38,247 671,000 5/11/63 300 bp 5,894 BBB– Index Credit Suisse International CMBX NA BB Index — (156,621) 1,116,000 1/17/47 (500 bp) 9,583 CMBX NA BB Index — (104,332) 5,911,000 5/11/63 (500 bp) 507,621 CMBX NA BB Index — (3,146) 324,000 1/17/47 (500 bp) 45,107 CMBX NA BBB–/P 22,063 246,000 5/11/63 300 bp 10,202 BBB– Index CMBX NA BBB–/P 15,055 1,040,000 5/11/63 300 bp (35,091) BBB– Index CMBX NA BBB–/P 19,307 1,470,000 5/11/63 300 bp (51,572) BBB– Index CMBX NA BBB–/P 33,925 355,000 1/17/47 300 bp 9,388 BBB– Index CMBX NA BBB–/P 46,627 442,000 1/17/47 300 bp 16,078 BBB– Index CMBX NA BBB–/P 55,792 526,000 1/17/47 300 bp 19,436 BBB– Index Premier Income Trust71 OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 7/31/16 cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Credit Suisse International cont. CMBX NA BBB–/P $203,915 $2,030,000 1/17/47 300 bp $63,608 BBB– Index CMBX NA BBB–/P 248,751 6,989,000 1/17/47 300 bp (234,305) BBB– Index CMBX NA BBB–/P 773,422 10,353,000 1/17/47 300 bp 57,857 BBB– Index CMBX NA BBB–/P 853,538 24,884,000 1/17/47 300 bp (866,361) BBB– Index Goldman Sachs International CMBX NA BB Index — (266,285) 2,603,000 5/11/63 (500 bp) 4,283 CMBX NA BB Index — (71,729) 474,000 1/17/47 (500 bp) (1,006) CMBX NA BBB–/P 1,834 68,000 1/17/47 300 bp (2,866) BBB– Index CMBX NA BBB–/P 1,683 169,000 1/17/47 300 bp (9,998) BBB– Index CMBX NA BBB–/P 678 190,000 1/17/47 300 bp (12,454) BBB– Index CMBX NA BBB–/P 681 191,000 1/17/47 300 bp (12,520) BBB– Index CMBX NA BBB–/P 1,714 401,000 1/17/47 300 bp (26,002) BBB– Index CMBX NA BBB–/P 1,430 401,000 1/17/47 300 bp (26,286) BBB– Index CMBX NA BBB–/P 1,430 401,000 1/17/47 300 bp (26,286) BBB– Index CMBX NA BBB–/P 2,668 680,000 1/17/47 300 bp (44,332) BBB– Index CMBX NA BBB–/P 93,617 1,935,000 5/11/63 300 bp (328) BBB– Index CMBX NA BBB–/P 14,507 349,000 1/17/47 300 bp (9,614) BBB– Index CMBX NA BBB–/P 17,607 408,000 1/17/47 300 bp (10,593) BBB– Index CMBX NA BBB–/P 16,424 408,000 1/17/47 300 bp (11,776) BBB– Index CMBX NA BBB–/P 16,424 408,000 1/17/47 300 bp (11,776) BBB– Index CMBX NA BBB–/P 9,570 454,000 1/17/47 300 bp (21,809) BBB– Index CMBX NA BBB–/P 13,682 457,000 1/17/47 300 bp (17,904) BBB– Index 72Premier Income Trust OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 7/31/16 cont. Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Goldman Sachs International cont. CMBX NA BBB–/P $23,756 $575,000 1/17/47 300 bp $(15,986) BBB– Index CMBX NA BBB–/P 89,605 646,000 1/17/47 300 bp 44,956 BBB– Index CMBX NA BBB–/P 21,210 700,000 1/17/47 300 bp (27,171) BBB– Index CMBX NA BBB–/P 25,565 863,000 1/17/47 300 bp (34,082) BBB– Index CMBX NA BBB–/P 243,350 1,223,000 1/17/47 300 bp 158,820 BBB– Index CMBX NA BBB–/P 45,151 1,417,000 1/17/47 300 bp (52,788) BBB– Index CMBX NA BBB–/P 66,630 2,152,000 1/17/47 300 bp (82,109) BBB– Index JPMorgan Securities LLC CMBX NA BBB–/P 3,348 132,000 1/17/47 300 bp (5,776) BBB– Index CMBX NA BBB–/P 22,785 432,000 1/17/47 300 bp (7,074) BBB– Index CMBX NA BBB–/P 25,838 467,000 1/17/47 300 bp (6,439) BBB– Index CMBX NA BBB–/P 24,808 949,000 1/17/47 300 bp (40,781) BBB– Index Total *Payments related to the referenced debt are made upon a credit default event. **Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. ***Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody’s, Standard & Poor’s or Fitch ratings are believed to be the most recent ratings available at July 31, 2016. Securities rated by Putnam are indicated by “/P.” The Putnam rating categories are comparable to the Standard & Poor’s classifications. Premier Income Trust 73 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer cyclicals $—­ $—­ $23,241 Energy —­ —­ 460 Total common stocks —­ —­ Convertible bonds and notes —­ 331,565 —­ Corporate bonds and notes —­ 203,806,265 10 Foreign government and agency bonds and notes —­ 53,726,469 —­ Mortgage-backed securities —­ 283,074,574 723,206 Preferred stocks 413,456 —­ —­ Purchased options outstanding —­ 514,956 —­ Purchased swap options outstanding —­ 367,156 —­ Senior loans —­ 11,218,621 —­ U.S. government and agency mortgage obligations —­ 516,049,098 —­ U.S. treasury obligations —­ 408,929 —­ Short-term investments 10,756,872 15,443,628 —­ Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $2,681,124 $—­ Futures contracts (442,300) —­ —­ Written options outstanding —­ (262,492) —­ Written swap options outstanding —­ (2,896,500) —­ TBA sale commitments —­ (294,994,217) —­ Interest rate swap contracts —­ (913,767) —­ Total return swap contracts —­ (728,592) —­ Credit default contracts —­ (3,300,827) —­ Totals by level $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers between Level 1 and Level 2 within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in Note 1), did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. 74Premier Income Trust The following is a reconciliation of Level 3 assets as of the close of the reporting period: Change in net unrealized Total Total Balance Accrued Realized appreciation/ transfers transfers Balance Investments as of discounts/ gain/ (deprecia- Cost of Proceeds into out of as of in securities: 7/31/15 premiums (loss) tion) # purchases from sales Level 3† Level 3† 7/31/16 Common stocks*: Consumer cyclicals $23,241 $—­ $—­ $—­ $—­ $—­ $—­ $—­ $23,241 Energy 1,836 —­ —­ (1,376) —­ —­ —­ —­ 460 Total common stocks $—­ $—­ $—­ $—­ $—­ $—­ Corporate bonds and notes $13 —­ —­ (3) —­ —­ —­ —­ $10 Mortgage- backed securities $7,399,831 (344,942) (149,675) (314,861) 54,646 (2,305,588) 648,006 (4,264,211) $723,206 Totals * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. † Transfers during the reporting period are accounted for using the end of period market value and did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. # Includes ($1,376) related to Level 3 securities still held at period end. Total change in unrealized appreciation/ (depreciation) for securities (including Level 1 and Level 2) can be found in the Statement of operations. Level 3 securities which are fair valued by Putnam Management, are not material to the fund. The accompanying notes are an integral part of these financial statements. Premier Income Trust75 Statement of assets and liabilities 7/31/16 ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $1,115,879,670) $1,086,242,634 Affiliated issuers (identified cost $10,615,872) (Notes 1 and 5) 10,615,872 Cash 1,698,471 Foreign currency (cost $1,449) (Note 1) 1,449 Dividends, interest and other receivables 8,312,035 Receivable for investments sold 3,333,344 Receivable for sales of delayed delivery securities (Note 1) 198,422,318 Receivable for variation margin (Note 1) 7,027,109 Unrealized appreciation on forward currency contracts (Note 1) 5,085,081 Unrealized appreciation on OTC swap contracts (Note 1) 1,107,038 Premium paid on OTC swap contracts (Note 1) 640,569 Total assets LIABILITIES Payable for investments purchased 5,190,212 Payable for purchases of delayed delivery securities (Note 1) 420,182,259 Payable for shares of the fund repurchased 416,314 Payable for compensation of Manager (Note 2) 1,075,028 Payable for custodian fees (Note 2) 52,205 Payable for investor servicing fees (Note 2) 48,262 Payable for Trustee compensation and expenses (Note 2) 284,396 Payable for administrative services (Note 2) 2,234 Payable for variation margin (Note 1) 7,939,245 Distributions payable to shareholders 2,854,827 Unrealized depreciation on OTC swap contracts (Note 1) 2,621,935 Premium received on OTC swap contracts (Note 1) 3,166,330 Unrealized depreciation on forward currency contracts (Note 1) 2,403,957 Written options outstanding, at value (premiums $7,396,504) (Notes 1 and 3) 3,158,992 TBA sale commitments, at value (proceeds receivable $294,722,500) (Note 1) 294,994,217 Collateral on certain derivative contracts, at value (Note 1) 549,929 Other accrued expenses 309,765 Total liabilities Net assets (Continued on next page) 76 Premier Income Trust Statement of assets and liabilities (Continued) REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $872,216,469 Undistributed net investment income (Note 1) 1,282,812 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (271,229,681) Net unrealized depreciation of investments and assets and liabilities in foreign currencies (25,033,787) Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE Net asset value per share ($577,235,813 divided by 109,420,660 shares) $5.28 The accompanying notes are an integral part of these financial statements. Premier Income Trust 77 Statement of operations Year ended 7/31/16 INVESTMENT INCOME Interest (net of foreign tax of $3,960 ) (including interest income of $63,013 from investments in affiliated issuers) (Note 5) $40,310,454 Dividends 56,168 Total investment income EXPENSES Compensation of Manager (Note 2) 4,433,850 Investor servicing fees (Note 2) 303,419 Custodian fees (Note 2) 136,623 Trustee compensation and expenses (Note 2) 48,955 Administrative services (Note 2) 16,420 Other 601,123 Total expenses Expense reduction (Note 2) (187) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (28,677,973) Net increase from payments by affiliates (Note 2) 1,502 Net realized loss on swap contracts (Note 1) (38,317,951) Net realized gain on futures contracts (Note 1) 522,403 Net realized loss on foreign currency transactions (Note 1) (5,127,705) Net realized gain on written options (Notes 1 and 3) 19,734,430 Net unrealized appreciation of assets and liabilities in foreign currencies during the year 1,899,283 Net unrealized depreciation of investments, futures contracts, swap contracts, written options, and TBA sale commitments during the year (4,724,880) Net loss on investments Net decrease in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 78Premier Income Trust Statement of changes in net assets DECREASE IN NET ASSETS Year ended 7/31/16 Year ended 7/31/15 Operations: Net investment income $34,826,419 $34,045,484 Net realized gain (loss) on investments and foreign currency transactions (51,865,294) 10,880,728 Net unrealized depreciation of investments and assets and liabilities in foreign currencies (2,825,597) (70,117,624) Net decrease in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income (35,145,808) (37,829,741) Decrease from shares repurchased (Note 4) (37,648,101) (42,902,048) Total decrease in net assets NET ASSETS Beginning of year 669,894,194 775,817,395 End of year (including undistributed net investment income of $1,282,812 and $20,901,416, respectively) NUMBER OF FUND SHARES Shares outstanding at beginning of year 117,160,420 125,224,458 Shares repurchased (Note 4) (7,739,760) (8,064,038) Shares outstanding at end of year 109,420,660 117,160,420 The accompanying notes are an integral part of these financial statements. Premier Income Trust 79 Financial highlights (For a common share outstanding throughout the period) PER-SHARE OPERATING PERFORMANCE Year ended 7/31/16 7/31/15 7/31/14 7/31/13 7/31/12 Net asset value, beginning of period Investment operations: Net investment income a .31 .28 .32 .32 .27 Net realized and unrealized gain (loss) on investments (.48) (.49) .17 .19 (.28) Total from investment operations Less distributions: From net investment income (.31) (.31) (.31) (.33) (.34) From return of capital — (.06) Total distributions Increase from shares repurchased — Net asset value, end of period Market price, end of period Total return at market price (%) b RATIOS AND SUPPLEMENTAL DATA Net assets, end of period (in thousands) Ratio of expenses to average net assets (%) c .91 .87 .90 .86 .88 Ratio of net investment income to average net assets (%) 5.75 4.74 5.23 5.49 4.80 Portfolio turnover (%) 808 d 654 d 189 e 215 e 153 e a Per share net investment income has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment. c Includes amounts paid through expense offset arrangements, if any (Note 2). d Portfolio turnover includes TBA purchase and sale commitments. e Portfolio turnover excludes TBA purchase and sales commitments. Including TBA purchase and sale commitments to conform with current year presentation, the portfolio turnover would have been the following: Portfolio turnover % July 31, 2014 485% July 31, 2013 586 July 31, 2012 458 The accompanying notes are an integral part of these financial statements. Premier Income Trust 80 Notes to financial statements 7/31/16 Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from August 1, 2015 through July 31, 2016. Putnam Premier Income Trust (the fund) is a non-diversified Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a closed-end management investment company. The fund is currently operating as a diversified fund. In the future, the fund may operate as a non-diversified fund to the extent permitted by applicable law. Under current law, shareholder approval would be required before the fund could operate as a non-diversified fund. The goal of the fund is to seek high current income consistent with the preservation of capital by allocating its investments among the U.S. government sector, high yield sector and international sector of the fixed-income securities market. The fund’s shares trade on a stock exchange at market prices, which may be lower than the fund’s net asset value. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, transfer agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on Premier Income Trust81 the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. Securities purchased or sold on a delayed delivery basis may be settled at a future date beyond customary settlement time; interest income is accrued based on the terms of the securities. Losses may arise due to changes in the fair value of the underlying securities or if the counterparty does not perform under the contract. Stripped securities The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is 82Premier Income Trust determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Options contracts The fund uses options contracts for hedging duration and convexity, to isolate prepayment risk, and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange-traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Options on swaps are similar to options on securities except that the premium paid or received is to buy or grant the right to enter into a previously agreed upon interest rate or credit default contract. Forward premium swap option contracts include premiums that have extended settlement dates. The delayed settlement of the premiums is factored into the daily valuation of the option contracts. In the case of interest rate cap and floor contracts, in return for a premium, ongoing payments between two parties are based on interest rates exceeding a specified rate, in the case of a cap contract, or falling below a specified rate in the case of a floor contract. Written option contracts outstanding at period end, if any, are listed after the fund’s portfolio. Futures contracts The fund uses futures contracts for hedging treasury term structure risk and for yield curve positioning. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. Risks may exceed amounts recognized on the Statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin.” Futures contracts outstanding at period end, if any, are listed after the fund’s portfolio. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used for hedging currency exposures and for gaining exposure to currencies. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are Premier Income Trust 83 unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Interest rate swap contracts The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, for hedging term structure risk, for yield curve positioning, and for gaining exposure to rates in various countries. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are settled through a central clearing agent and are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the reset date or the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC and centrally cleared interest rate swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Total return swap contracts The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, for hedging sector exposure, for gaining exposure to specific sectors, for hedging inflation, and for gaining exposure to inflation. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. Risk of loss may exceed amounts recognized on the Statement of assets and liabilities. OTC total return swap contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. Credit default contracts The fund entered into OTC and/or centrally cleared credit default contracts for hedging credit risk, for gaining liquid exposure to individual names, for hedging market risk, and for gaining exposure to specific sectors. In OTC and centrally cleared credit default contracts, the protection buyer typically makes a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Centrally 84 Premier Income Trust cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties, including upfront premiums, are settled through a central clearing agent through variation margin payments. Upfront and periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the reset date or close of the contract. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded in variation margin on the Statement of assets and liabilities and recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. Risks of loss may exceed amounts recognized on the Statement of assets and liabilities. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. OTC and centrally cleared credit default contracts outstanding, including their respective notional amounts at period end, if any, are listed after the fund’s portfolio. TBA commitments The fund may enter into TBA (to be announced) commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price and par amount have been established, the actual securities have not been specified. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. The fund may also enter into TBA sale commitments to hedge its portfolio positions, to sell mortgage-backed securities it owns under delayed delivery arrangements or to take a short position in mortgage-backed securities. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, either equivalent deliverable securities or an offsetting TBA purchase commitment deliverable on or before the sale commitment date are held as “cover” for the transaction, or other liquid assets in an amount equal to the notional value of the TBA sale commitment are segregated. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. TBA commitments, which are accounted for as purchase and sale transactions, may be considered securities themselves, and involve a risk of loss due to changes in the value of the security prior to the settlement date as well as the risk that the counterparty to the transaction will not perform its obligations. Counterparty risk is mitigated by having a master agreement between the fund and the counterparty. Unsettled TBA commitments are valued at their fair value according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities or to dispose of the TBA commitments prior to settlement. TBA purchase commitments outstanding at period end, if any, are listed within the fund’s portfolio and TBA sale commitments outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements that govern OTC derivative and foreign exchange contracts and Master Securities Forward Transaction Agreements that govern transactions involving mortgage-backed and other asset-backed securities that may Premier Income Trust 85 result in delayed delivery (Master Agreements) with certain counterparties entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $206,595 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. With respect to ISDA Master Agreements, termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term or short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $4,532,010 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $4,505,346 and may include amounts related to unsettled agreements. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. At July 31, 2016, the fund had a capital loss carryover of $234,727,957 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Short-term Long-term Total Expiration $68,585,963 $20,864,254 $89,450,217 * 58,742,308 N/A 58,742,308 July 31, 2017 86,535,432 N/A 86,535,432 July 31, 2018 * Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. However, any 86Premier Income Trust losses incurred will be required to be utilized prior to the losses incurred in pre-enactment tax years. As a result of this ordering rule, pre-enactment capital loss carryforwards may be more likely to expire unused. Additionally, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. Pursuant to federal income tax regulations applicable to regulated investment companies, the Fund has elected to defer certain capital losses of $18,809,232 recognized during the period between November 1, 2015 and July 31, 2016 to its fiscal year ending July 31, 2017. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences from losses on wash sale transactions, from foreign currency gains and losses, from late year loss deferrals, from the expiration of a capital loss carryover, from dividends payable, from realized gains and losses on certain futures contracts, from unrealized gains and losses on certain futures contracts, from income on swap contracts, and from interest-only securities. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. At the close of the reporting period, the fund reclassified $19,299,215 to decrease undistributed net investment income, $17,302,669 to decrease paid-in capital and $36,601,884 to decrease accumulated net realized loss. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $3,613,988 Unrealized depreciation (50,710,183) Net unrealized depreciation (47,096,195) Undistributed ordinary income 9,158,705 Capital loss carryforward (234,727,957) Post-October capital loss deferral (18,809,232) Cost for federal income tax purposes $1,143,925,289 Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management for management and investment advisory services quarterly based on the average net assets (including assets, but excluding liabilities, attributable to leverage for investment purposes) of the fund. The fee is based on the following annual rates: 0.750% of the first $500 million of average 0.480% of the next $5 billion of average net net assets, assets, 0.650% of the next $500 million of average 0.470% of the next $5 billion of average net net assets, assets, 0.600% of the next $500 million of average 0.460% of the next $5 billion of average net net assets, assets, 0.550% of the next $5 billion of average net 0.450% of the next $5 billion of average net assets, assets, 0.525% of the next $5 billion of average net 0.440% of the next $5 billion of average net assets, assets, 0.505% of the next $5 billion of average net 0.430% of the next $8.5 billion of average assets, net assets and 0.490% of the next $5 billion of average net 0.420% of any excess thereafter. assets, For the reporting period, the management fee represented an effective rate of 0.732% of the fund’s average net assets. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage Premier Income Trust 87 the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.40% of the average net assets (including assets, but excluding liabilities, attributable to leverage for investment purposes) of the portion of the fund managed by PIL. Putnam Management has agreed to reimburse the fund $1,502 for a compliance exception which occurred during the reporting period. The effect of the loss incurred and the reimbursement by Putnam Management of such amounts had no material impact on total return. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. was paid a monthly fee for investor servicing at an annual rate of 0.05% of the fund’s average daily net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $187 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $429, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities, including TBA commitments (Long-term) $6,402,676,759 $6,456,660,063 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. 88 Premier Income Trust Written option transactions during the reporting period are summarized as follows: Written swap option contract Written swap Written option Written option amounts option premiums contract amounts premiums Written options outstanding at the beginning of the reporting period USD $1,562,930,450 $8,693,980 $261,000,000 $1,591,875 EUR $— $— $— $— Options opened USD 5,478,086,050 29,328,266 2,251,000,000 10,159,297 EUR 21,077,200 808,309 — — Options exercised USD (675,251,650) (5,430,694) — — EUR — Options expired USD (2,987,874,050) (7,901,232) (194,000,000) (800,938) EUR (21,077,200) (808,309) — — Options closed USD (2,876,663,900) (18,663,269) (1,909,000,000) (9,580,781) EUR — Written options outstanding at the end of the reporting period USD $501,226,900 $6,027,051 $409,000,000 $1,369,453 EUR $— $— $— $— Note 4: Shares repurchased In September 2015, the Trustees approved the renewal of the repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2016 (based on shares outstanding as of October 7, 2015). Prior to this renewal, the Trustees had approved a repurchase program to allow the fund to repurchase up to 10% of its outstanding common shares over the 12-month period ending October 7, 2015 (based on shares outstanding as of October 7, 2014). Repurchases are made when the fund’s shares are trading at less than net asset value and in accordance with procedures approved by the fund’s Trustees. For the reporting period, the fund repurchased 7,739,760 common shares for an aggregate purchase price of $37,648,101, which reflects a weighted-average discount from net asset value per share of 10.24%. The weighted-average discount reflects the payment of commissions by the fund to execute repurchase trades. At the close of the reporting period, Putnam Investments, LLC owned approximately 2,462 shares of the fund (less than 0.01% of the fund’s shares outstanding), valued at $12,999 based on net asset value. In September 2016, the Trustees approved the renewal of the repurchase program of the fund to repurchase up to 10% of the outstanding common shares over the 12-month period ending October 7, 2017 (based on shares outstanding as of October 7, 2016). Premier Income Trust 89 Note 5: Affiliated transactions Transactions during the reporting period with Putnam Short Term Investment Fund, which is under common ownership and control, were as follows: Fair value at the Fair value at beginning of the end of the reporting Investment the reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Short Term Investment Fund* $28,926,448 $211,657,589 $229,968,165 $63,013 $10,615,872 Totals * Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 7: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. The fund may invest in higher-yielding, lower-rated bonds that may have a higher rate of default. The fund may invest a significant portion of its assets in securitized debt instruments, including mortgage-backed and asset-backed investments. The yields and values of these investments are sensitive to changes in interest rates, the rate of principal payments on the underlying assets and the market’s perception of the issuers. The market for these investments may be volatile and limited, which may make them difficult to buy or sell. Note 8: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Purchased TBA commitment option contracts (contract amount) $194,300,000 Purchased swap option contracts (contract amount) $1,161,600,000 Written TBA commitment option contracts (contract amount) (Note 3) $352,200,000 Written swap option contracts (contract amount) (Note 3) $1,340,700,000 Futures contracts (number of contracts) 300 Forward currency contracts (contract amount) $549,900,000 OTC interest rate swap contracts (notional) $60,600,000 Centrally cleared interest rate swap contracts (notional) $2,922,300,000 OTC total return swap contracts (notional) $279,900,000 OTC credit default contracts (notional) $82,400,000 90 Premier Income Trust The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Fair value liabilities location Fair value Credit contracts Receivables $1,167,701­ Payables $4,468,528­ Foreign exchange contracts Receivables 5,085,081 Payables 2,403,957 Investments, Receivables, Net Payables, Net assets — Unrealized assets — Unrealized Interest rate contracts appreciation 9,694,204* depreciation 14,055,743* Total * Includes cumulative appreciation/depreciation of futures contracts and/or centrally cleared swaps as reported in the fund’s portfolio. Only current day’s variation margin is reported within the Statement of assets and liabilities. The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $741,971 $741,971 Foreign exchange contracts (217,567) — (4,997,914) — $(5,215,481) Interest rate contracts (5,405,419) 522,403 — (39,059,922) $(43,942,938) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted Forward for as hedging instruments currency under ASC 815 Options Futures contracts Swaps Total Credit contracts $— $— $— $(1,297,031) $(1,297,031) Foreign exchange contracts — — 1,897,757 — $1,897,757 Interest rate contracts 1,187,832 (1,143,153) — 10,204,661 $10,249,340 Total Premier Income Trust91 Note 9: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Barclays Capital Inc. (clearing broker) Citibank, N.A. Credit Suisse International Deutsche Bank AG Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. JPMorgan Securities LLC Merrill Lynch, Pierce, Fenner & Smith, Inc. Royal Bank of Scotland PLC (The) State Street Bank and Trust Co. UBS AG WestPac Banking Corp. Total Assets: OTC Interest rate swap contracts* # $— $— $— $— $— $— $— $— $— $— $— $— $— $— $— $— Centrally cleared interest rate swap contracts § — — 7,027,109 — 7,027,109 OTC Total return swap contracts* # — 19,980 — — 33,501 — 70,835 — 25,440 7,793 — 157,549 OTC Credit default contracts* # — 826,410 — 341,291 — 1,167,701 Futures contracts § — Forward currency contracts # 475,801 379,986 — 426,612 684,780 114,032 1,103,203 169,106 932,222 — — 229,089 244,429 258,748 67,073 5,085,081 Purchased swap options** # — 32,991 — 134,339 — 199,826 — 367,156 Purchased options** # — 514,956 — 514,956 Total Assets $— Liabilities: OTC Interest rate swap contracts* # — 11,239 — 11,239 Centrally cleared interest rate swap contracts § — — 7,848,562 — 7,848,562 OTC Total return swap contracts* # — 157,415 — 815 17,109 3,541 496,339 — 210,922 — 886,141 OTC Credit default contracts* # 86,404 — — — 3,283,155 — 962,120 — — 136,849 — 4,468,528 Futures contracts § — 90,683 — 90,683 Forward currency contracts # 152,435 222,058 — 323,289 216,461 246,764 477,806 — 259,731 — — 23,367 317,030 144,620 20,396 2,403,957 Written swap options # — 105,231 — 156,340 — 2,634,929 — 2,896,500 Written options # — 262,492 — 262,492 Total Liabilities $— Total Financial and Derivative Net Assets Total collateral received (pledged)† ## $— $20,493 $— $(130,000) $(1,700,707) $(129,987) $(280,888) $169,106 $(1,706,869) $(89,991) $— $205,722 $— $— $— Net amount $236,962 $— $(821,453) $232,508 $(343,567) $(6,286) $(162,049) $— $— $(39,065) $(90,683) $— $(72,601) $114,128 $46,677 * Excludes premiums, if any. Included in unrealized appreciation and depreciation on OTC swap contracts on the Statement of assets and liabilities. ** Included with Investments in securities on the Statement of assets and liabilities. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement (Note 1). ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day’s variation margin only as reported on the Statement of assets and liabilities, which is not collateralized. Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund’s portfolio. 92 Premier Income Trust Premier Income Trust 93 Federal tax information (Unaudited) For the reporting period, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $25,133,570 of distributions paid as qualifying to be taxed as interest-related dividends, and no monies to be taxed as short-term capital gain dividends for nonresident alien shareholders. The Form 1099 that will be mailed to you in January 2017 will show the tax status of all distributions paid to your account in calendar 2016. 94 Premier Income Trust Shareholder meeting results (Unaudited) April 29, 2016 meeting At the meeting, a proposal to fix the number of Trustees at 13 was approved as follows: Votes Votes for against Abstentions 91,141,015 7,839,170 1,101,837 At the meeting, each of the nominees for Trustees was elected as follows: Votes for Votes withheld Liaquat Ahamed 84,948,893 15,133,139 Ravi Akhoury 84,877,334 15,204,698 Barbara M. Baumann 85,154,836 14,927,196 Jameson A. Baxter 90,663,862 9,418,169 Robert J. Darretta 85,049,714 15,032,317 Katinka Domotorffy 85,064,831 15,017,201 John A. Hill 90,745,063 9,336,969 Paul L. Joskow 90,883,441 9,198,591 Kenneth R. Leibler 85,066,523 15,015,509 Robert E. Patterson 90,791,253 9,290,778 George Putnam, III 90,945,637 9,136,394 Robert L. Reynolds 84,994,539 15,087,493 W. Thomas Stephens 84,863,842 15,218,189 The conversion of your Fund From Closed-End To Open-End status was not approved as follows: Votes Votes for against Abstentions 18,794,713 42,828,212 1,258,720 All tabulations are rounded to the nearest whole number. Premier Income Trust95 About the Trustees 96 Premier Income Trust * Mr. Reynolds is an “interested person” (as defined in the Investment Company Act of 1940) of the fund and Putnam Investments. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of July 31, 2016, there were 117 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 75, removal, or death. Premier Income Trust 97 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Janet C. Smith (Born 1965) Executive Vice President, Principal Executive Vice President, Principal Accounting Officer, Officer, and Compliance Liaison and Assistant Treasurer Since 2004 Since 2007 Director of Fund Administration Services, Steven D. Krichmar (Born 1958) Putnam Investments and Putnam Management Vice President and Principal Financial Officer Since 2002 Susan G. Malloy (Born 1957) Chief of Operations, Putnam Investments and Vice President and Assistant Treasurer Putnam Management Since 2007 Director of Accounting & Control Services, Robert T. Burns (Born 1961) Putnam Investments and Putnam Management Vice President and Chief Legal Officer Since 2011 James P. Pappas (Born 1953) General Counsel, Putnam Investments, Putnam Vice President Management, and Putnam Retail Management Since 2004 Director of Trustee Relations, James F. Clark (Born 1974) Putnam Investments and Putnam Management Vice President and Chief Compliance Officer Since 2016 Mark C. Trenchard (Born 1962) Chief Compliance Officer, Putnam Investments Vice President and BSA Compliance Officer and Putnam Management Since 2002 Director of Operational Compliance, Michael J. Higgins (Born 1976) Putnam Investments and Putnam Vice President, Treasurer, and Clerk Retail Management Since 2010 Manager of Finance, Dunkin’ Brands (2008– Nancy E. Florek (Born 1957) 2010); Senior Financial Analyst, Old Mutual Asset Vice President, Director of Proxy Voting Management (2007–2008); Senior Financial and Corporate Governance, Assistant Clerk, Analyst, Putnam Investments (1999–2007) and Associate Treasurer Since 2000 The principal occupations of the officers for the past five years have been with the employers as shown above, although in some cases they have held different positions with such employers. The address of each officer is One Post Office Square, Boston, MA 02109. 98Premier Income Trust Putnam family of funds The following is a list of Putnam’s open-end mutual funds offered to the public. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund before investing. For a prospectus, or a summary prospectus if available, containing this and other information for any Putnam fund or product, contact your financial advisor or call Putnam Investor Services at 1-800-225-1581. Please read the prospectus carefully before investing. Growth International Value Fund Growth Opportunities Fund Multi-Cap Value Fund International Growth Fund Small Cap Value Fund Multi-Cap Growth Fund Small Cap Growth Fund Income Voyager Fund American Government Income Fund Diversified Income Trust Blend Emerging Markets Income Fund Asia Pacific Equity Fund Floating Rate Income Fund Capital Opportunities Fund Global Income Trust Capital Spectrum Fund Government Money Market Fund* Emerging Markets Equity Fund High Yield Advantage Fund Equity Spectrum Fund High Yield Trust Europe Equity Fund Income Fund Global Equity Fund Money Market Fund* International Capital Opportunities Fund Short Duration Income Fund International Equity Fund U.S. Government Income Trust Investors Fund Low Volatility Equity Fund Tax-free Income Multi-Cap Core Fund AMT-Free Municipal Fund Research Fund Intermediate-Term Municipal Income Fund Strategic Volatility Equity Fund Short-Term Municipal Income Fund Tax Exempt Income Fund Value Tax-Free High Yield Fund Convertible Securities Fund Equity Income Fund State tax-free income funds†: Global Dividend Fund Arizona, California, Massachusetts, Michigan, The Putnam Fund for Growth and Income Minnesota, New Jersey, New York, Ohio, and Pennsylvania. Premier Income Trust 99 Absolute Return Retirement Income Lifestyle Funds — Absolute Return 100 Fund ® portfolios with managed allocations to Absolute Return 300 Fund ® stocks, bonds, and money market Absolute Return 500 Fund ® investments to generate retirement income. Absolute Return 700 Fund ® Retirement Income Fund Lifestyle 1 Global Sector Retirement Income Fund Lifestyle 2 Global Consumer Fund Retirement Income Fund Lifestyle 3 Global Energy Fund Global Financials Fund RetirementReady ® Funds — portfolios with Global Health Care Fund adjusting allocations to stocks, bonds, and Global Industrials Fund money market instruments, becoming more Global Natural Resources Fund conservative over time. Global Sector Fund Global Technology Fund RetirementReady ® 2060 Fund Global Telecommunications Fund RetirementReady ® 2055 Fund Global Utilities Fund RetirementReady ® 2050 Fund RetirementReady ® 2045 Fund Asset Allocation RetirementReady ® 2040 Fund George Putnam Balanced Fund RetirementReady ® 2035 Fund RetirementReady ® 2030 Fund Global Asset Allocation Funds — four RetirementReady ® 2025 Fund investment portfolios that spread your RetirementReady ® 2020 Fund money across a variety of stocks, bonds, and money market instruments. Dynamic Asset Allocation Balanced Fund Dynamic Asset Allocation Conservative Fund Dynamic Asset Allocation Growth Fund Dynamic Risk Allocation Fund * An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. † Not available in all states. Check your account balances and the most recent month-end performance in the Individual Investors section at putnam.com. 100 Premier Income Trust Fund information Founded over 75 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sector categories. Investment Manager Trustees James F. Clark Putnam Investment Jameson A. Baxter, Chair Vice President and Management, LLC Kenneth R. Leibler, Vice Chair Chief Compliance Officer One Post Office Square Liaquat Ahamed Boston, MA 02109 Ravi Akhoury Michael J. Higgins Barbara M. Baumann Vice President, Treasurer, Investment Sub-Advisor Robert J. Darretta and Clerk Putnam Investments Limited Katinka Domotorffy 57–59 St James’s Street John A. Hill Janet C. Smith London, England SW1A 1LD Paul L. Joskow Vice President, Robert E. Patterson Principal Accounting Officer, Marketing Services George Putnam, III and Assistant Treasurer Putnam Retail Management Robert L. Reynolds One Post Office Square W. Thomas Stephens Susan G. Malloy Boston, MA 02109 Vice President and Officers Assistant Treasurer Custodian Robert L. Reynolds State Street Bank President James P. Pappas and Trust Company Vice President Jonathan S. Horwitz Independent Registered Executive Vice President, Mark C. Trenchard Public Accounting Firm Principal Executive Officer, and Vice President and KPMG LLP Compliance Liaison BSA Compliance Officer Steven D. Krichmar Nancy E. Florek Vice President and Vice President, Director of Principal Financial Officer Proxy Voting and Corporate Governance, Assistant Clerk, Robert T. Burns and Associate Treasurer Vice President and Chief Legal Officer Call 1-800-225-1581 Monday through Friday between 8:00 a.m. and 8:00 p.m. Eastern Time, or visit putnam.com anytime for up-to-date information about the fund’s NAV. Item 2. Code of Ethics: (a) The Fund's principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In November 2015, the Code of Ethics of Putnam Investment Management, LLC was amended. The key changes to the Code of Ethics are as follows: (i) Non-Access Persons are no longer required to pre-clear their trades, (ii) a new provision governing conflicts of interest has been added, (iii) modifying certain provisions of the pre-clearance requirements, Contra-Trading Rule and 60-Day Short-Term Rule, (iv) modifying and adding language relating to reporting of unethical or illegal acts, including anti-retaliation provision, and (v) certain other changes. Item 3. Audit Committee Financial Expert: The Funds' Audit, Compliance and Distributions Committee is comprised solely of Trustees who are "independent" (as such term has been defined by the Securities and Exchange Commission ("SEC") in regulations implementing Section 407 of the Sarbanes-Oxley Act (the "Regulations")). The Trustees believe that each of the members of the Audit, Compliance and Distributions Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Darretta, Mr. Patterson, Mr. Hill, and Ms. Baumann qualifies as an "audit committee financial expert" (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated, and the funds' amended and restated agreement and Declaration of Trust provides, that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit, Compliance and Distribution Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the fund's independent auditor: Fiscal year ended	Audit Fees	Audit-Related Fees	Tax Fees	All Other Fees July 31, 2016	$174,736	$ —	$7,000	$ — July 31, 2015	$169,191	$ —	$6,750	$ — For the fiscal years ended July 31, 2016 and July 31, 2015, the fund's independent auditor billed aggregate non-audit fees in the amounts of $7,000 and $6,750 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the fund's last two fiscal years for services traditionally performed by the fund's auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the fund's last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit, Compliance and Distributions Committee. The Audit, Compliance and Distributions Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds' independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit, Compliance and Distributions Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds' independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the fund's independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal year ended	Audit-Related Fees	Tax Fees	All Other Fees	Total Non-Audit
